In the United States Court of Federal Claims
                                         No. 19-1715C
                                    (Filed: October 20, 2022)

                                               )
 SENOL OZTIMURLENK, R.N., et al.,              )
                                               )
                      Plaintiffs,              )
                                               )
          v.                                   )
                                               )
 THE UNITED STATES,                            )
                                               )
                      Defendant.               )
                                               )

Jacob Y. Statman, Snider & Associates, LLC, Baltimore, MD, for Plaintiff. Of counsel was
Jason I. Weisbrot.

Liridona Sinani, Commercial Litigation Branch, Civil Division, United States Department
of Justice, Washington, D.C., for Defendant. With her on the briefs were Brian M. Boynton,
Acting Assistant Attorney General, Martin F. Hockey, Jr., Acting Director, and Elizabeth M.
Hosford, Assistant Director. Of counsel were Mark Frassinelli and Barbara Burke, Office of
General Counsel, United States Department of Veterans Affairs, Washington, D.C.

                                OPINION AND ORDER

SOLOMSON, Judge.

      Plaintiffs, current and former nurses employed at the Northport Veterans Affairs
Medical Center in Northport, New York, have sued to recover overtime pay allegedly
owed for work performed outside regularly scheduled tours of duty. Pending before the
Court is Plaintiffs’ motion for class certification pursuant to Rule 23 of the Rules of the
Court of Federal Claims (“RCFC”). Defendant, the United States, acting by and through
the Department of Veterans Affairs (the “VA”), opposes the motion.

      For the reasons set forth below, the Court DENIES Plaintiffs’ motion without
prejudice.
 I.   PROCEDURAL HISTORY

          On November 5, 2019, Plaintiffs filed suit in this Court to recover overtime
  compensation pursuant to 38 U.S.C. § 7453. ECF No. 1. On February 19, 2020, Plaintiffs
  filed their first amended complaint. ECF No. 9. On May 26, 2020, the government filed
  its answer. ECF No. 12. On September 22, 2020, with permission from the Court,
  Plaintiffs filed their second amended complaint. ECF No. 18 (“Sec. Am. Compl.”). On
  December 16, 2020, the government filed its answer to Plaintiffs’ second amended
  complaint. ECF No. 21.

         As detailed in the operative complaint and the parties’ joint preliminary status
  report, Plaintiffs seek to litigate this case as a class action. Sec. Am. Compl. ¶¶ 1, 241;
  ECF. No. 13-4. To that end, the parties engaged in class discovery from August 21, 2020,
  to March 22, 2021. See ECF No. 15; Minute Order (Jan. 4, 2021); Minute Order (Feb. 11,
  2021). On April 28, 2021, Plaintiffs filed a motion for class certification. ECF No. 27 (“Pl.
  Mot.”). On June 25, 2021, the government filed its response brief. ECF No. 32 (“Def.
  Resp.”). On August 9, 2021, Plaintiffs filed their reply brief. ECF No. 35 (“Pl. Reply”).

          Plaintiffs’ motion for class certification proposes the following class definition:

                    All persons who are past or present licensed practical and/or
                    registered nurses employed by the VA, Northport Medical
                    Center in Northport, New York; and who since November 5,
                    2013, worked at least 15 minutes of their unpaid 30-minute
                    meal period performing patient care and clinical duties
                    without compensation.

   Pl. Mot. at 6.

         On December 20, 2021, the Court held oral argument on Plaintiffs’ pending
   motion. See ECF No. 39 (“Tr.”).

II.   JURISDICTION

          In this case, the Plaintiffs assert claims for overtime back pay and other monetary
  relief pursuant to 38 U.S.C. § 7453 and the Tucker Act, 28 U.S.C. § 1491(a). As in Mercier
  v. United States, “[t]here is no dispute that this Court has jurisdiction over . . . the
  complaint, which assert[s] claims for backpay and other monetary relief based on alleged
  violations of 38 U.S.C. § 7453” because “[t]he statutory and regulatory provisions that
  form the bases for [Plaintiffs’] claims are clearly ‘money-mandating,’ as they require the
  VA ‘to pay employees certain amounts under certain circumstances.’” 114 Fed. Cl. 795,
  799 (2014) (quoting Price v. Panetta, 674 F.3d 1335, 1339 (Fed. Cir. 2012)), rev’d in part on
  other grounds, 786 F.3d 971 (Fed. Cir. 2015); see also Austin v. United States, 124 Fed. Cl. 410,



                                                 2
       415 (2015) (citing Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005)); Maine Cmty.
       Health Options v. United States, -- U.S. --, 140 S. Ct. 1308, 1329 (2020) (discussing “money-
       mandating provisions”). Accordingly, the Court concludes that it possesses jurisdiction
       to decide Plaintiffs’ claims and its pending class certification motion.

III.       LEGAL AND FACTUAL BACKGROUND

              A. VA Nurse Pay: Law and Policies

           Nurses (and other medical professionals) employed by the VA are exempt from
   the overtime pay provisions of the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201, et
   seq., and the Federal Employees Pay Act (FEPA), 5 U.S.C. § 5542, et seq. Instead, VA
   nurses are compensated for hours worked in excess of defined limits pursuant to
   overtime pay provisions of Title 38 of the United States Code.1 Specifically, nurses are
   entitled to “additional pay” pursuant to 38 U.S.C. § 7453(e), which provides, in relevant
   part:

                      (1)   A nurse performing officially ordered or approved hours
                            of service in excess of 40 hours in an administrative
                            workweek, or in excess of eight consecutive hours, shall
                            receive overtime pay for each hour of such additional
                            service. The overtime rates shall be one and one-half
                            times such nurse’s hourly rate of basic pay.
                      (2)   For the purposes of this subsection, overtime must be of
                            at least 15 minutes duration in a day to be creditable for
                            overtime pay.

       38 U.S.C. § 7453(e) (emphasis added). Thus, a nurse is not entitled to any overtime pay
       unless the overtime has been “officially ordered or approved.” Id.

              The Federal Circuit has held that overtime work is compensable as “officially
       ordered or approved” where the work has been “induced” — i.e., even if it was “not
       expressly directed.” Mercier v. United States, 786 F.3d 971, 981–82 (Fed. Cir. 2015)
       (reversing dismissal of claims for induced overtime). In Mercier, the Federal Circuit

       1 “Concerned that the VA had been unable to attract qualified medical professionals under the
       civil service system’s regulations and rates of pay, Congress enacted provisions specifically
       relating to the hiring, promotion, pay, hours and conditions of employment, retirement, and
       discipline of health care professionals employed by the [VA].” Am. Fed’n of Gov’t Emps. Local 3884
       v. Fed. Lab. Rels. Auth., 930 F.2d 1315, 1318 (8th Cir. 1991). “The Title 38 system provides the
       Secretary of the Department of Veterans Affairs . . . greater flexibility in hiring, firing and
       compensating employees than otherwise available under the Title 5 system.” Curry v. United
       States, 66 Fed. Cl. 593, 595 (2005).


                                                       3
interpreted 38 U.S.C. § 7453(e) without deferring to the VA’s view of the statute for the
simple reason that the agency had not issued any relevant formal regulatory
interpretation or informal guidance. Id. at 972 & n.1 (“[T]he agency has not enacted any
regulation interpreting the statute as mandating any particular procedure that must be
followed to qualify for overtime pay. . . . [T]he handbook . . . fails to describe any
procedure under which nurses’ overtime may be explicitly ordered or approved.”). In
concluding that a showing of inducement sufficed to obtain overtime pay, the Federal
Circuit distinguished the Title 38 overtime provision at issue here from the FLSA’s
requirements. 2 According to the Federal Circuit, “FLSA’s standard compensates
overtime work which the employer merely ‘knows or has reason to believe’ the employee
is performing, as well as overtime the employer induces.” Mercier, 786 F.3d at 981
(emphasis added) (citing 29 C.F.R. § 785.11 (2015)). In contrast, “the narrower phrase
‘ordered or approved’ [in Title 38] suggests that its coverage is not so broad as FLSA’s”;
management’s “mere knowledge” of overtime is insufficient for the purposes of 38 U.S.C.
§ 7453(e). Id. (first citing Doe v. United States, 372 F.3d 1347, 1361 (Fed. Cir. 2004); and then
citing Bilello v. United States, 174 Ct. Cl. 1253, 1257 (1966) (per curiam)). “Inducement” of
overtime, however, is sufficient to trigger the government’s liability. Id.

       VA policies have operationalized 38 U.S.C. § 7453(e) and defined its terms. 3 An
“administrative workweek” is “[a] period of seven consecutive calendar days, which
coincide with the calendar week, Sunday through Saturday.” U.S. Dep’t of Veterans
Affs., Handbook 5011 pt. II, ch. 3 at II-25, II-31a, II-40 (2018) [hereinafter VA Handbook
5011]. Nurses have the option of working (1) a “traditional work schedule” (eight hours
per day, forty hours per week “with fixed starting and quitting times”), or (2) an


2 Mercier followed precedent that had interpreted identical statutory language (i.e., “officially
ordered or approved”) from the FEPA, 5 U.S.C. § 5542 et seq., as including inducement. Mercier,
786 F.3d at 980–82 (“[N]either this panel nor [another case’s] court could overrule Anderson’s
interpretation that inducement satisfies FEPA’s ‘officially ordered or approved’ requirement. . . .
We presume that Congress was aware of that existing interpretation of 5 U.S.C. § 5542 when it
enacted 38 U.S.C. § 7453, and that it intended for induced overtime to also be considered ‘ordered
or approved’ under the later statute.” (citing Anderson v. United States, 136 Ct. Cl. 365 (1956) (en
banc))).
3 The VA “has not issued a comprehensive set of regulations implementing the . . . personnel
provisions in [T]itle 38[;] [i]nstead, [the VA] has set forth its interpretation of the [T]itle 38
personnel provisions in the form of manuals, directives, and handbooks[.]” James v. Von
Zemenszky, 284 F.3d 1310, 1318–19 (Fed. Cir. 2002). These handbooks are “are akin to
‘interpretations contained in policy statements, agency manuals, and enforcement guidelines,’
[and] are not entitled to Chevron deference.” Von Zemenszky, 284 F.3d at 1319 (quoting Christensen
v. Harris Cnty., 529 U.S. 576, 587 (2000)). Rather, the VA handbooks are afforded the lesser
Skidmore deference “proportional to [their] ‘power to persuade.’” Id. (alteration in original)
(quoting United States v. Mead Corp., 533 U.S. 218, 235 (2001)) (referring to Skidmore v. Swift & Co.,
323 U.S. 134 (1944)).


                                                  4
“[a]lternative work schedule,” which “consists of either a flexible work schedule or
compressed work schedule.” Id. at II-31a.

      In 2017, presumably in response to Mercier, 786 F.3d at 980–82, the VA revised its
Pay Administration handbook to implement 38 U.S.C. § 7453(e), as follows:

               (1)   Overtime resulting from either a solicitation initiated by
                     management or at the request of the employee is
                     considered to be voluntary overtime.
               (2)   Employees are authorized to work voluntary overtime
                     when the overtime has been approved either verbally or
                     in writing, in advance, by an appropriate management
                     official or his/her designee, as determined in accordance
                     with VA Handbook 5011 and local policy.
               (3)   When an employee has not requested authorization in
                     advance for overtime from an appropriate management
                     official or his designee, an employee may submit a
                     written request for after-the-fact authorization. The
                     written request should be submitted as soon as possible,
                     typically within the pay period when the voluntary
                     overtime was worked, to an appropriate management
                     official or his/her designee. In such cases, the decision
                     to authorize the overtime is at the discretion of
                     management. Employees who work overtime without
                     advance authorization are not guaranteed to ultimately
                     receive authorization or compensation for the overtime.

U.S. Dep’t of Veterans Affs., Handbook 5007 pt. V, ch. 2 at V-3 to -3a (2021) (cleaned up)
[hereinafter VA Handbook 5007]. 4

        Accordingly, at least pursuant to the latest version of VA Handbook 5007, a nurse
employed by the VA may be entitled to overtime pay either where it is (a) pre-approved,
or (b) approved “after-the-fact.” There are three conditions for pre-approved overtime:
(1) the nurse must have worked more than forty hours in a single week or more than
eight consecutive hours; (2) the overtime work must have been officially ordered or


4 VA Handbook 5007 is online at: https://www.va.gov/vapubs/viewPublication.asp?Pub_ID
=1270&FType=2. The text of the referenced Handbook reflects numerous revisions (e.g., via
scattered bracket symbols not necessarily enclosing any text, sentences and phrases in various
colors, pages seemingly added after the fact between other pages, and a variety of revision dates,
depending upon the page). The Court nevertheless has quoted and cited the latest version of the
Handbook, removing extraneous symbols and notations in the process.


                                                5
approved in writing or verbally in advance by a superior; and (3) the overtime work must
have lasted for at least 15 minutes. VA Handbook 5007 at V-3 to -3a; see also 38 U.S.C.
§ 7453(e). For “after-the-fact” approval, a nurse must submit a written request but such
approval is discretionary and “not guaranteed.” VA Handbook 5007 pt. V, ch. 2 at V-3a. 5

       B. Plaintiffs’ Claims and Class Certification Motion

         Plaintiffs allege they are current and former registered nurses or licensed practical
nurses employed by the VA at the Northport Veterans Affairs Medical Center in
Northport, New York, since November 5, 2013. Sec. Am. Compl. ¶¶ 1, 214, 241; Pl. Mot.
at 6–7. Plaintiffs were appointed to their positions pursuant to 38 U.S.C. §§ 7401(1)
and (3). 6 Sec. Am. Compl. ¶ 214; Pl. Mot. at 7. The crux of Plaintiffs’ allegations is that
they were “expected, required, and induced” to work without compensation “on a
recurring and involuntary basis . . . additional hours in excess of fifteen minutes in a
calendar day, in excess of forty (40) hours in an administrative workweek, in excess of
eight (8) consecutive hours in a workday, or in excess of their daily work requirements
. . . during their unpaid meal period to ensure that patient care was not compromised.”
Sec. Am. Compl. ¶¶ 223; Pl. Mot. at 7, 11 (“Their claims are limited to work performed
during their thirty-minute unpaid meal period.”).

       According to Plaintiffs, the VA, “including nurse supervisors and/or other VA
personnel with the authority to order or approve overtime work and pay, had knowledge
that Plaintiffs . . . worked additional hours . . . providing clinical care.” Sec. Am. Compl.
¶ 223; Pl. Mot. at 14 (“Supervisors admitted that they had knowledge of nurses working
through meal periods.”).         Plaintiffs further allege that the VA’s “expectation,
requirement, and inducement to work those additional hours” during their breaks
“constitute . . . order or approval for the additional hours worked.” Sec. Am. Compl.

5 Plaintiffs acknowledge the existence of VA Handbook 5007 but assert that the statute at issue
“does not require overtime order or approval to be in any particular form, and the VA has not
promulgated” any related procedures. Pl. Mot. at 8. Plaintiffs cite the Federal Circuit’s decision
in Mercier, but otherwise do not address the updated VA Handbook 5007 language upon which
the government relies. Accordingly, Plaintiffs assume that showing “inducement” is sufficient
to sustain their claims for all periods of time. Plaintiffs’ failure to address the updated VA
Handbook 5007 is notable particularly because Plaintiffs elsewhere acknowledge that VA
Handbook 5007 is entitled to deference. Pl. Mot. at 8 n.1 (citing Von Zemenszky, 284 F.3d at 1318–
19). Indeed, Plaintiffs themselves rely extensively on provisions from various VA handbooks.
See, e.g., Sec. Am. Comp. ¶¶ 216–20, 259–68 (citing VA Handbook 5007 and VA Handbook 5011
as “promulgat[ing] policies pertaining to Pay Administration for Title 38 employees”). As
explained infra, see sub-subsection IV.A.1.a, this Court for the purposes of the pending motion
need not resolve which Plaintiffs or claims, if any, are subject to the revised overtime guidance in
the current version of VA Handbook 5007.
6Registered nurses are covered by 38 U.S.C. § 7401(1). Licensed practical nurses are covered by
38 U.S.C. § 7401(3).


                                                 6
¶¶ 55, 253, 269. Plaintiffs claim that the VA’s “willful[] fail[ure] to pay” them for their
overtime work constitutes violations of 38 U.S.C. § 7453 and “VA regulations and
policies.” Sec. Am. Compl. ¶¶ 254, 255, 270, 271. In sum, Plaintiffs claim that they “have
been financially damaged . . . and are entitled to recover . . . relief that includes, but is not
limited to, any and all unpaid overtime back pay, and interest on such overtime back pay,
for all additional hours worked.” Sec. Am. Compl. ¶¶ 256, 272.

      Plaintiffs now move to litigate their claims as a class action pursuant to RCFC 23.
Pl. Mot. at 6.

       C. Class Action Certification Requirements in the Court of Federal Claims

        Class action cases are “an exception to the usual rule that litigation is conducted
by and on behalf of the individual named parties only.” Wal-Mart Stores, Inc. v. Dukes,
564 U.S. 338, 348 (2011) (quotations omitted). Pursuant to RCFC 23, “[o]ne or more
members of a class may sue as representatives on behalf of all members” if they satisfy
certain requirements. RCFC 23(a). When requested via motion, the Court “must
determine by order whether to certify the action as a class action.” RCFC 23(c)(1)(A).
Such an order “must define the class and the class claims, issues, or defenses, and must
appoint class counsel.” RCFC 23(c)(1)(B). If a class is certified, the Court gives notice to
class members that, among other things, “the court will include in the class any member
who requests inclusion.” RCFC 23(c)(2)(B)(v) (emphasis added); see also RCFC
23(c)(2)(B)(iv) (“a class member may enter an appearance . . . if the member so desires”
(emphasis added)); Rules Committee Notes on RCFC 23, 2002 revision. In other words,
RCFC 23 provides for opt-in class actions only. The “objectives of the [RCFC] class action
procedure” include efficient and economical litigation. Bright v. United States, 603 F.3d
1273, 1285, 1288 (Fed. Cir. 2010) (citing cases); see RCFC 23(b)(3) (“A class action may be
maintained if . . . a class action is superior to other available methods for fairly and
efficiently adjudicating the controversy.”).

        Before applying RCFC 23 to the facts of this case, the Court first reviews and
explains each of the Rule’s class certification requirements.              In that regard,
“[c]ertification of an opt-in class pursuant to RCFC 23 requires several elements, often
summarized by this Court as the following: (1) numerosity, (2) commonality,
(3) typicality, (4) adequacy, and (5) superiority.” Horvath v. United States, 149 Fed. Cl.
735, 743 (2020) (citing Barnes v. United States, 68 Fed. Cl. 492 (2005)); see also Bright, 603
F.3d at 1278 n.2. Those requirements are defined, generally, as follows:

              (i) numerosity — that the proposed class is so large that
              joinder is impracticable; (ii) commonality — that there are
              common questions of law or fact that predominate over
              questions affecting individual prospective class members and
              that the government has treated the prospective class


                                               7
               members similarly; (iii) typicality — that [the putative class
               representative’s] claims are typical of the proposed class;
               (iv) adequacy — that [the putative class representative’s] will
               fairly represent the proposed class; and (v) superiority — that
               a class action is the fairest and most efficient method of
               resolving the suit.

Common Ground Healthcare Coop. v. United States, 137 Fed. Cl. 630, 637 (2018) (emphasis
added) (citing Toscano v. United States, 98 Fed. Cl. 152, 155 (2011)). RCFC 23(a) contains
the first four requirements, while RCFC 23(b)(3) contains not only the superiority
requirement, but also an additional predominance requirement. 7 The predominance
requirement necessitates that the Court consider whether “the questions of law or fact
common to class members predominate over any questions affecting only individual
members.” RCFC 23(b)(3) (emphasis added). Predominance is often analyzed
concomitantly with the commonality requirement. 8

        To understand these requirements in practice, cases applying Rule 23 of the
Federal Rules of Civil Procedure (“FRCP”) are instructive. Lohmann v. United States, 154
Fed. Cl. 355, 361 (2021) (“RCFC 23, which borrowed criteria from its counterpart in the
Federal Rules of Civil Procedure (with some important distinctions), governs class
actions in this Court.”). The following table compares RCFC 23(a) and 23(b) to their FRCP
counterparts, in relevant part (differences are highlighted by bolded, italicized text in the
first column):




7 The numerosity requirement is contained in RCFC 23(a)(1). The commonality requirement is
contained in RCFC 23(a)(2) but is linked to predominance and superiority in RCFC 23(b)(3). The
typicality requirement is contained in RCFC 23(a)(3). The adequacy requirement is contained in
RCFC 23(a)(4).
8 See, e.g., Common Ground Healthcare, 137 Fed. Cl. at 638-40 (performing “predominance inquiry”
under commonality); Elec. Welfare Tr. Fund v. United States, 160 Fed. Cl. 462, 468 (2022)
(considering predominance under “[t]he commonality requirement of RCFC 23”); In re Upstream
Addicks & Barker (Tex.) Flood-Control Reservoirs, 157 Fed. Cl. 189, 198–99 (2021) (considering
RCFC 23(b)(3) predominance requirement under commonality); Horvath, 149 Fed. Cl. at 743
(citing Barnes, 68 Fed. Cl. 492, for the proposition that predominance is considered as part of
commonality); 1 William B. Rubenstein et al., Newburg and Rubenstein on Class Actions § 3:27 (6th
ed. 2022) [hereinafter 1 Rubenstein] (“[C]ourts will often treat the application of Rules 23(a)(2)
and 23(b)(3) together, though typically articulating a finding as to each prong.”).


                                                8
RCFC 23                                       FRCP 23
(a) Prerequisites. One or more members        (a) Prerequisites. One or more members
    of a class may sue as representative          of a class may sue or be sued as
    parties on behalf of all members only         representative parties on behalf of all
    if:                                           members only if:
   (1) the class is so numerous that             (1) the class is so numerous that
        joinder of all members is                    joinder of all members is
        impracticable;                               impracticable;
   (2) there are questions of law or fact        (2) there are questions of law or fact
        common to the class;                         common to the class;
   (3) the claims or defenses of the             (3) the claims or defenses of the
        representative parties are typical of        representative parties are typical of
        the claims or defenses of the class;         the claims or defenses of the class;
        and                                          and
   (4) the representative parties will fairly    (4) the representative parties will fairly
        and adequately protect the interests         and adequately protect the interests
        of the class.                                of the class.
(b) Class Actions Maintainable.               (b) Types of Class Actions.
    A class action may be maintained if           A class action may be maintained if
    RCFC 23(a) is satisfied and if:               Rule 23(a) is satisfied and if:
   (1) [not used];                               (1) prosecuting separate actions by or
                                                     against individual class members
                                                     would create a risk of:
                                                     (A) inconsistent or varying
                                                         adjudications with respect to
                                                         individual class members that
                                                         would establish incompatible
                                                         standards of conduct for the
                                                         party opposing the class; or
                                                     (B) adjudications with respect to
                                                         individual class members that,
                                                         as a practical matter, would be
                                                         dispositive of the interests of
                                                         the other members not parties
                                                         to the individual adjudications
                                                         or would substantially impair
                                                         or impede their ability to
                                                         protect their interests;




                                            9
   (2) the United States has acted or               (2) the party opposing the class has
       refused to act on grounds generally              acted or refused to act on grounds
       applicable to the class; and                     that apply generally to the class, so
                                                        that final injunctive relief or
                                                        corresponding declaratory relief is
                                                        appropriate respecting the class as
                                                        a whole; or
   (3) the court finds that the questions of        (3) the court finds that the questions of
       law or fact common to class                      law or fact common to class
       members predominate over any                     members predominate over any
       questions affecting only individual              questions affecting only individual
       members, and that a class action is              members, and that a class action is
       superior to other available methods              superior to other available methods
       for fairly and efficiently                       for fairly and efficiently
       adjudicating the controversy. The                adjudicating the controversy. The
       matters pertinent to these findings              matters pertinent to these findings
       include:                                         include:
      (A) the class members’ interests in              (A) the class members’ interests in
           individually controlling the                     individually controlling the
           prosecution of separate actions;                 prosecution or defense of
                                                            separate actions;
      (B) the extent and nature of any                 (B) the extent and nature of any
          litigation concerning the                         litigation concerning the
          controversy already begun by                      controversy already begun by
          class members;                                    or against class members;
      (C) [not used]; and                              (C) the desirability or undesirability
                                                            of concentrating the litigation of
                                                            the claims in the particular
                                                            forum; and
      (D) the likely difficulties in                   (D) the likely difficulties in
          managing a class action.                          managing a class action.

       The above comparison demonstrates that RCFC 23 “is modeled largely on the
comparable FRCP.” Rules Committee Notes on RCFC 23, 2022 Revision. RCFC’s
numerosity, commonality, typicality, adequacy, superiority, and predominance
requirements all have nearly matching language in FRCP 23. Because “RCFC 23 is
patterned after [FRCP] 23 . . . , with the notable exception that RCFC 23 allows only opt-
in class actions . . . , case law analyzing FRCP 23 may be used to construe RCFC 23.”
Silver Buckle Mines, Inc. v. United States, 132 Fed. Cl. 77, 96 n.16 (2017) (citing Curry v.
United States, 81 Fed. Cl. 328, 331–32 & n.10 (2008)); see also Barnes, 68 Fed. Cl. at 494 &
n.1 (“Owing to the fact that the language of RCFC 23 and [FRCP] 23 is, in many regards,
identical, this opinion relies upon numerous decisions that have construed the relevant
portions of the latter rule.”). Accordingly, RCFC 23’s “threshold requirements” are


                                               10
generally “applicable to all class actions.” Amchem Prods., Inc. v. Windsor, 521 U.S. 591,
613–16 (1997) (applying FRCP 23).

        On the other hand, “there are significant differences between [RCFC 23 and
FRCP 23].” Rules Committee Notes on RCFC 23, 2002 Revision. As illustrated above,
the text of RCFC 23(a) and 23(b) differ from their analogue in FRCP 23 in several
substantive ways. While FRCP 23 allows for a class consisting of plaintiffs or defendants, 9
RCFC 23 only allows for a class of plaintiffs, as the United States is always the defendant
in this Court. See RCFC 4(a) (regarding service of “a complaint on the United States”);
RCFC 10(a) (“complaint must name all the parties . . . with the United States designated
as the party defendant”). 10 Another key difference is that RCFC 23 “does not
accommodate, inter alia, the factual situations redressable through declaratory and
injunctive relief contemplated under FRCP 23(b)(1) and (b)(2)” because “the relief
available in this court is generally confined to individual money claims against the
United States.” Rules Committee Notes on RCFC 23, 2002 Revision (explaining that “the
situations justifying the use of a class action [in the Court of Federal Claims] are
correspondingly narrower than those addressed in FRCP 23”). 11 Finally, in contrast to
FRCP 23(b)’s disjunctive requirements, RCFC 23(b)’s requirements are conjunctive. 12


9 See FRCP 23(a) (“One or more members of a class may sue or be sued as representative parties[.]”
(emphasis added)); see also, e.g., Mary Kay Inc. v. Reibel, 327 F.R.D. 127, 129–31 (N.D. Tex. 2018)
(noting that “[f]ederal courts have . . . long permitted plaintiffs to move for certification of a
defendant class after suing a putative class representative” but rejecting defendant’s motion to
certify a defendant class); 2 William B. Rubenstein et al., Newburg and Rubenstein on Class Actions
§ 5:3 (6th ed. 2022) [hereinafter 2 Rubenstein] (“[D]efendant classes have been employed
irregularly but in a variety of situations.”).
10See RCFC 23(a) (“One or more members of a class may sue as representative parties[.]”);
RCFC 23(b)(2) (“[T]he United States has acted or refused to act on grounds generally applicable to
the class[.]” (emphasis added)).
11 This Court previously has explained that “[t]he . . . plain language of 28 U.S.C. § 1491(a)(2)
demonstrates that this Court lacks broad jurisdiction to issue equitable relief.” Sergent’s Mech.
Sys., Inc. v. United States, 157 Fed. Cl. 41, 47–48 (2021) (citing Kanemoto v. Reno, 41 F.3d 641, 644–
45 (Fed. Cir. 1994) (“The remedies available in [the Court of Federal Claims] extend only to those
affording monetary relief; the court cannot entertain claims for injunctive relief or specific
performance, except in narrowly defined, statutorily provided circumstances[.]”)). Thus, “[t]he
limiting language of 28 U.S.C. § 1491(a)(2) stands in stark contrast to that of 28 U.S.C. § 1491(b)(2),
which provides the Court with broad injunctive relief power, albeit with respect to a narrower
class of actions defined in § 1491(b).” Sergent’s Mech. Sys., 157 Fed. Cl. at 48 n.5 (“The type of
relief the Court may order thus varies depending on whether an action is brought pursuant to 28
U.S.C. § 1491(a) or § 1491(b).”).
12   As Horvath explains:
          In requiring both that the defendant acted on generally applicable grounds and
          that a question common to class members predominates, RCFC 23 is — by its terms


                                                  11
       The most significant difference between the two rules, however, reaches beyond
RCFC 23(a) and 23(b) class certification requirements; it is that, as noted supra, “unlike
the FRCP, the [RCFC] contemplates only opt-in class certifications, not opt-out classes.”
Rules Committee Notes on RCFC 23, 2002 Revision. 13 Opt-out class actions are “viewed
as inappropriate here because of the need for specificity in money judgments against the
United States, and the fact that the court’s injunctive powers — the typical focus of an
opt-out class — are more limited than those of a district court.” Id. Because opt-in class
actions are fundamentally different from the opt-out class actions FRCP 23
contemplates, cases involving the latter rule must be applied with care in this Court.14

       In any event, “Rule 23 does not set forth a mere pleading standard.” Dukes, 564
U.S. at 350; see also Jones v. United States, 118 Fed. Cl. 728, 733 (2014) (“In determining
whether [RCFC 23 requirements] . . . are met, the court must, where necessary, look
beyond the pleadings, and seek to develop an understanding of the relevant claims,
defenses, facts and substantive law.”). Rather, plaintiffs seeking class certification bear
the burden of affirmatively establishing that the RCFC 23 requirements are “in fact” met.
Dukes, 564 U.S. at 350. In determining whether Plaintiffs in this case have carried their
burden, the Court must conduct a “rigorous analysis” and thus must probe beyond the
pleadings to assess Plaintiffs’ showing and proffered evidence. Id. at 350–51. Indeed,


       — more restrictive than its sister-rule, FRCP 23, which provides a disjunctive test:
       it requires that a defendant act either on generally applicable grounds, or that
       common legal or factual questions predominate for a class action to be maintained.
       See FRCP 23(b)(2)–(3). This Court's rule is conjunctive, requiring both conditions.
149 Fed. Cl. at 745. In addition, the comparison table above also shows that RCFC 23(b)(3)(C)
differs from FRCP 23(b)(3)(C). While the latter is concerned with concentrating litigation in one
forum for efficiency purposes, that consideration is inapposite in this Court because, again, the
defendant is always the United States here. Moreover, at least for claims exceeding $10,000, this
Court typically has exclusive jurisdiction. 28 U.S.C. §§ 1346(a), 1491(a)(1).
13Bright, 603 F.3d at 1277 n.1 (Fed. Cir. 2010) (noting that “[u]nder the [RCFC], in order to become
a class member, an individual must affirmatively respond to a Rule 23(c)(2) notice to ‘opt in’ by
requesting inclusion in the action” while “[u]nder the [FRCP], all members of a class are included
in the action and are bound by the judgment unless they ‘opt out’ by affirmatively requesting
exclusion” (citing RCFC 23(c)(2)–(3) and FRCP 23(c)(2)–(3))); see also Silver Buckle Mines, 132 Fed.
Cl. at 101 (“Only one type of class action may be maintained in the Court of Federal Claims — an
opt-in class action.” (first citing RCFC 23(c)(2)(B)(iv)–(v); and then citing Rules Committee Notes
on RCFC 23, 2002 revision)).
14In Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 809 (1985), the Supreme Court explained that the
“goals” of “[m]odern plaintiff class actions” include “permitting litigation of a suit involving
common questions when there are too many plaintiffs for proper joinder” and to “permit
plaintiffs to pool claims which would be uneconomical to litigate individually.” As this decision
will explain infra, see subsection III.C.1, the former consideration, for example, does not make
much sense in an opt-in class action.


                                                 12
Rule 23 requirements “must be proven by a preponderance of the evidence.” Marcus v.
BMW of N. Am., LLC, 687 F.3d 583, 595 (3d Cir. 2012); see also Common Ground Healthcare,
137 Fed. Cl. at 637 (“The class action’s proponent must satisfy each of the requirements
by a preponderance of the evidence.”). 15 “Mere speculation is insufficient.” 687 F.3d at
596. Because RCFC 23’s requirements are all stated in the conjunctive, the failure of
Plaintiffs “to satisfy any one of them is fatal to class certification.” Barnes, 68 Fed. Cl. at
494.

        At the end of the day, though, “[s]o long as this rigorous analysis is conducted, the
Court has wide discretion in deciding whether the requirements of RCFC 23 have been
satisfied.” Horvath, 149 Fed. Cl. at 743–44 (“Although RCFC 23 differs from FRCP 23 in
important respects, both use the same permissive (‘may’), not mandatory (‘shall’),
language in allowing a court to certify a class.”).

           1. Numerosity [RCFC 23(a)(1)]

       RCFC 23(a)(1) — the “numerosity” requirement — directs that we consider
whether a putative class is “so numerous that joinder of all members is impracticable.”
This requirement, at least in the opt-out class action context of FRCP 23, is supposed to
“promote[] three core objectives.” Marcus, 687 F.3d at 594–95.

       First, the numerosity requirement helps to “ensure[] judicial economy. . . by
freeing federal courts from the onerous rule of compulsory joinder inherited from the
English Courts of Chancery and the law of equity.” Marcus, 687 F.3d at 594 (citing 1
William B. Rubenstein et al., Newburg on Class Actions § 1:12 (5th ed. 2011)). 16 In that
regard, courts “no longer have to conduct a single, administratively burdensome action
with all interested parties compelled to join and be present” and courts are “spar[ed] . . .
the burden of having to decide numerous, sufficiently similar individual actions seriatim.”

15Plaintiffs assert, contradictorily, that “[t]he party moving for class certification bears the burden
of proving, by a preponderance of the evidence, that each of these requirements are met” and that
“[a]t this juncture the trial court must assume the truth of the factual allegations in the
Complaint[.]” Pl. Mot. at 17 (citing Barnes, 68 Fed. Cl. at 495). Plaintiffs’ former statement is
correct; the latter is not. Notably, Barnes was decided more than five years before Dukes. This
Court relies on pre-Dukes decisions only to the extent they are consistent with Dukes and its
progeny. A number of courts “continue” to apply standards for class certification that predate
Dukes, 1 Rubenstein §§ 1:12, 3:11 (citing cases), but Dukes “clearly has heightened the scrutiny and
application” of at least some class certification requirements by demanding a “rigorous analysis.”
7A Charles Alan Wright et al., Federal Practice and Procedure § 1763.1 (4th ed. 2022) [hereinafter 7A
Wright] (citing Dukes, 564 U.S. at 351, and other cases).
16See also 1 Rubenstein §§ 1:12, 3:11 (“Where many individuals have similar claims, there may be
a flood of litigation. . . . Yet the vast quantity of individual litigants makes joinder impracticable.
The class action solves this problem[.]” (citations omitted)). The opt-in class action, however,
does not eliminate the joinder problem.


                                                  13
Id. at 594–95. Second, RCFC 23(a)(1) “creates greater access to judicial relief, particularly
for those persons with claims that would be uneconomical to litigate individually.” Id.
(citing Phillips Petroleum Co., 472 U.S. at 809). 17 Third, the numerosity “rule prevents
putative class representatives and their counsel, when joinder can be easily
accomplished, from unnecessarily depriving members of a small class of their right to a
day in court to adjudicate their own claims.” Id. at 594–95 (citing 7A Charles Alan Wright
et al., Federal Practice and Procedure § 1762 (3d ed. 2005)); see 7A Wright § 1762.

        In general, when deciding whether joinder would be impracticable, courts weigh
a long and hazy list of factors. One “non-exhaustive list” of factors includes: “judicial
economy, the claimants’ ability and motivation to litigate as joined plaintiffs, the financial
resources of class members, the geographic dispersion of class members, the ability to
identify future claimants, and whether the claims are for injunctive relief or for damages.”
In re Modafinil Antitrust Litig., 837 F.3d 238, 252–53 (3d Cir. 2016). These factors also may
include whether putative class plaintiffs do “not all resid[e] within a reasonable distance
of this court, or any other factor which would demonstrate substantial hardship arising
from their individual participation in th[e] suit.” Fewlass v. Allyn & Bacon, Inc., 83 F.R.D.
161, 165 (D. Mass. 1979). Such other factors include, for example, whether “potential class
members may be reluctant to personally appear and prosecute their claims because of
fears of reprisal from the defendant.” Id. 18 A putative class with a large number of

17See also In re Warfarin Sodium Antitrust Litig., 391 F.3d 516, 534 (3d Cir. 2004) (“[A] class action
facilitates spreading of the litigation costs among the numerous injured parties and encourages
private enforcement of the statutes.”); 1 Rubenstein § 3:11 (“Rule 23 enables litigation where it
might otherwise not occur because of the impracticality of individuals joining together to pool
their resources. It is not necessarily efficient for the litigation system itself to enable litigation in
this manner, but small-claims class actions serve social efficiency goals[.]”). Another line of cases
holds that “the size of the individual claims” should be considered as part of Rule 23(b)(3)’s
superiority requirement, rather than Rule 23(a)(1)’s numerosity requirement. Bell v. United States,
123 Fed. Cl. 390, 396–97 (2015) (first quoting Rules Committee Notes on FRCP 23, 1966 revision;
then citing Rasmuson v. United States, 91 Fed. Cl. 204, 216–17 (2010), Barnes, 68 Fed. Cl. at 499–500,
and other cases); see also 2 Rubenstein § 4:65 (“A primary purpose of class action lawsuits,
particularly money damages claims aggregated under [FRCP] 23(b)(3), is to enable the litigation
of claims that are worth too little money to be pursued individually.”). This Court is not
convinced that it must choose between numerosity and superiority when considering the size of
the individual claims. Class certification requires this Court to determine both that joinder is
impracticable under RCFC 23(a)(1) and that, as described infra, a class action is superior under
RCFC 23(b)(3). If the small size of individual claims makes joinder impracticable such that a class
action is superior, then that consideration is relevant to both requirements. See 7A Wright § 1762
(“The interrelationship of the numerosity prerequisite and some of the other class-action
requirements,” including those in 23(b)(3), “should be noted.”).
18See 7A Wright § 1762 (“[N]o single factor . . . automatically will satisfy Rule 23(a)(1). Rather, all
factors will be considered by the court in determining whether impracticability exists. . . . [S]ince
the question whether Rule 23(a)(1) has been satisfied depends on the facts of each case, the trial
court’s decision represents an exercise of discretion[.]” (footnotes omitted)); 5 James Wm. Moore,


                                                   14
plaintiffs is more likely to have a strong impracticability argument under some factors
than a putative class with a small number of plaintiffs. The precise size of the putative
class, standing alone, is not dispositive; rather the core question is whether “joinder of all
members is impracticable.” RCFC 23(a)(1). 19

        To what extent any of those concerns make sense in the context of an opt-in class
action process remains to be seen — a subject the Court tackles in more detail below.
Impracticability of joinder itself is arguably a nonsensical question in an opt-in class
action, which may be viewed as nothing more than a permissive joinder procedure. See
Amchem Prods., Inc., 521 U.S. at 615 (explaining that “Rule 23(b)(3) ‘opt-out’ class actions
superseded the former ‘spurious’ class action, so characterized because it generally
functioned as a permissive joinder (‘opt-in’) device”). 20 Indeed, some numerosity
considerations that may apply to class certifications under FRCP 23 clearly should carry
less weight or are virtually irrelevant to class certifications in this Court. For example,
some courts, “[f]or purposes of establishing numerosity,” have viewed “smaller classes
[as] more readily certified when the relief sought is injunctive relief[.]” Young v. Pierce,
544 F. Supp. 1010, 1028 (E.D. Tex. 1982) (reasoning that the benefits of such relief “would
inure not only to the known class, but also to a future class of indefinite size”); see also,
e.g., Jackson v. Danberg, 240 F.R.D. 145, 147–48 (D. Del. 2007) (“[T]he numerosity
requirement has been relaxed in cases like this where injunctive and declaratory relief is
sought by the class.”); Modafinil, 837 F.3d at 253. That makes sense for an opt-out class
where, “[p]roperly considered, the plaintiff class [includes] . . . unknown future class
members.” Young, 544 F. Supp. at 1028. 21 In such a case, “[o]f course, joinder of such
persons is inherently impracticable.” Id. at 1028–29. In this Court, however, that
consideration makes littles sense because, generally, the available relief is monetary, not
injunctive, and the class members must opt in. 22 Similarly, plaintiffs’ geographic

Moore’s Federal Practice § 23:22 (3d ed. 2022) [hereinafter 5 Moore] (“Whether joinder of all class
members would be ‘impracticable’ has no fixed measuring criteria[.]”).
19See, e.g., 1 Rubenstein § 3:11–12 (“[T]he Rule’s core requirement [in FRCP 23(a)(1)] is that joinder
be impracticable. . . . [I]t is impossible to predict with certainty a ‘magic number’ that will satisfy
the Rule 23(a)(1) prerequisite in every case.”); 7A Wright § 1762 (“[C]aution should be exercised
in relying on a case as a precedent simply because it involves a class of a particular size. A variety
of factors . . . may contribute to the court’s decision under Rule 23(a)(1)[.]”).
20   The Court addresses this point infra, Section IV.B.
21 See also 5 Moore § 23.22[f] (“Class-action plaintiffs seeking injunctive or declaratory relief
frequently seek to define a class to include people who might be injured in the future. . . . [or
request a relief that] would benefit people not included in the class[.]”).
22On the other hand, even in district court where plaintiffs may seek injunctive relief, that does
not mean that plaintiffs “will have an easier time satisfying Rule 23(a)(1) than plaintiffs seeking
monetary damages.” Mielo v. Steak 'n Shake Operations, Inc., 897 F.3d 467, 486–87 (3d Cir. 2018).
To the contrary, “[w]hether a plaintiff seeks injunctive or monetary relief, [the] Rule 23(a)(1)
burden remains the same.” Id. Thus, “Modafinil simply . . . suggests that when a court is


                                                   15
dispersion (i.e., their distance from the court) seems irrelevant for the Court of Federal
Claims, which is one of just a few National Courts — so called because of their nationwide
jurisdiction. 23 Indeed, “[t]his Court has nationwide jurisdiction to hear cases and find
facts anywhere in the United States.” Marine Indus. Constr., LLC v. United States, 2021 WL
3619919, at *4 (Fed. Cl. July 23, 2021) (citing 28 U.S.C. § 173); see also 28 U.S.C. §§ 798(a),
2505 (“Any judge of the United States Court of Federal Claims may sit at any place within
the United States to take evidence and enter judgment.”).

        While the “numerosity requirement” necessitates “that there be a legally definable
class that can be ascertained through reasonable effort[,] . . . the fact that plaintiffs do not
know the exact number of class members does not preclude the granting of class status.”
Jones, 118 Fed. Cl. at 733 n.2 (2014) (citing cases). 24 Several judges of this Court have held
that “[t]he number of potential class members is considered to be the most important
factor of the numerosity requirement.” Common Ground Healthcare, 137 Fed. Cl. at 638
(citing cases); Brown v. United States, 126 Fed. Cl. 571, 578 n.3 (2016) (indicating that the
Court of Federal Claims has found potential class sizes of 23, 25, 135, 150, and 152




determining whether [plaintiffs] ha[ve] satisfied [their] burden of establishing whether joinder
would be impracticable, the type of relief sought . . . may be one factor that a court takes into
consideration” but “[i]t will always be up to the [trial] court to explain how the form of relief has
impacted its analysis.” Id.
23 Charlson Realty Co. v. United States, 384 F.2d 434, 445 (Ct. Cl. 1967) (“The Court of Claims is a
national court and receives petitions from all parts of the country.”); King v. United States, 27 Ct.
Cl. 529, 537 (1892) (explaining that “the Court of Claims . . . is not a local but a national court with
jurisdiction throughout the United States”). The National Courts also include our appellate
tribunal (the Federal Circuit) as well as the Court of International Trade (“CIT”). See, e.g., South
Corp. v. United States, 690 F.2d 1368, 1371 (Fed. Cir. 1982) (“As a court of nationwide geographic
jurisdiction, created and chartered with the hope and intent that stability and uniformity would
be achieved in all fields of law within its substantive jurisdiction, we begin by adopting as a basic
foundation the jurisprudence of the two national courts which served not only as our
predecessors, but as outstanding contributors to the administration of justice for a combined total
of 199 years, the Court of Claims and the Court of Customs and Patent Appeals.”); Rhone Poulenc,
Inc. v. United States, 880 F.2d 401, 402 (Fed. Cir. 1989) (noting that the CIT “is a national court
under Article III of the Constitution”).
24But see Scott Dodson, An Opt-in Option for Class Actions, 115 Mich. L. Rev. 171, 191–92 (2016)
(“In the past, numerosity has not generally been a difficult criterion to satisfy. . . . But in today’s
age of stringent attention to the certification requirements, including the Supreme Court's
admonition that the class must offer ‘significant proof’ of compliance, a number of courts have
required proof of numerosity beyond what common sense might otherwise suggest.” (footnotes
omitted) (quoting Dukes, 564 U.S. at 353)); Mielo, 897 F.3d at 484 (“In recent years the numerosity
requirement has been given ‘real teeth.’” (quoting Robert H. Klonoff, The Decline of Class Actions,
90 Wash. U. L. Rev. 729, 768 (2013))).


                                                  16
members sufficient to satisfy the numerosity requirement).25 As indicated above,
however, the count of putative class plaintiffs does not determine per se whether the
proposed class checks the RCFC 23(a)(1) box. Fewlass, 83 F.R.D. at 165 (“The question of
whether joinder is impracticable is not strictly one of numbers[.]”). Rather, the count of
potential class members speaks to the practicability of joining all of them.

          2. Commonality [RCFC 23(a)(2)] and Predominance [RCFC 23(b)(3)]

        As in Dukes, the true “crux of this case is commonality — the rule requiring a
plaintiff to show that ‘there are questions of law or fact common to the class.’” 564 U.S. at
349 (quoting FRCP Rule 23(a)(2)). “Commonality requires the plaintiff to demonstrate
that the class members ‘have suffered the same injury’” such that the resulting claims
“depend upon a common contention . . . of such a nature that it is capable of classwide
resolution.” Id. at 349–50 (quoting General Telephone Co. of Southwest v. Falcon, 457 U.S.
147, 157 (1982)). A common contention is capable of classwide resolution where
“determination of its truth or falsity will resolve an issue that is central to the validity of
each one of the claims in one stroke.” Id. at 350.

       Putative class members’ claims could have similarities but nevertheless fail to
qualify for class certification because they do not identify a central question that is
resolvable in one stroke. “[M]erely . . . suffer[ing] a violation of the same provision of
law” or “[r]eciting [common] questions is not sufficient.” Dukes, 564 U.S. at 349–50. For
example, Title VII of the Civil Rights Act 26 “can be violated in many ways” and, thus,
“[q]uite obviously, the mere claim by employees of the same company that they have
suffered a Title VII injury, or even a disparate-impact Title VII injury, gives no cause to
believe that all their claims can productively be litigated at once.” Id.; see Lohmann, 154
Fed. Cl. at 369 (“Merely alleging that proposed class members ‘have all suffered a
violation of the same provision of law,’ however, is not sufficient.” (quoting Dukes, 564
U.S. at 350)).

       Dukes instructs that this Court must look beyond the assertions in the class motion
to see whether class action adjudication will provide a common answer to a central,
common question. In Dukes, the Supreme Court recognized that “proof of commonality
necessarily overlaps with respondents’ merits contention that Wal–Mart engages in a
pattern or practice of discrimination.” 564 U.S. at 352. That was the case “because, in
resolving an individual’s Title VII claim, the crux of the inquiry is ‘the reason for a

25See also 5 Moore § 23.22[b] (“[T]he most important factor is the absolute size of the proposed
class . . . . [A large class size] may, by itself, establish that joining all class members would be
impracticable.”); 7A Wright § 1762; cf. 1 Rubenstein § 3:12 (“[A] class of 40 or more members
raises a presumption of impracticability of joinder[.]”).
26Civil Rights Act of 1964, Pub. L. No. 88-352, tit. VII, 78 Stat. 241, 253–66 (codified as amended
at 42 U.S.C. § 2000e et seq.).


                                                17
particular employment decision[.]’” Id. (quoting Cooper v. Fed. Rsrv. Bank of Richmond, 467
U.S. 867, 876 (1984)). Because “respondents wish[ed] to sue about literally millions of
employment decisions at once,” the Supreme Court concluded that they were required
to demonstrate “some glue holding the alleged reasons for all those decisions together.”
Id. Otherwise, “it will be impossible to say that examination of all the class members’
claims for relief will produce a common answer to the crucial question why was I
disfavored.” Id. 27 The Dukes respondents pointed to just a single “corporate policy,” but
that policy established only that Wal-Mart “allow[ed] discretion by local supervisors over
employment matters” — which, “[o]n its face, of course, . . . is just the opposite of a
uniform employment practice that would provide the commonality needed for a class
action[.]” Dukes, 564 U.S. at 355 (emphasis omitted) (concluding that the policy was one
“against having uniform employment practices” (emphasis omitted)).

       Thus, “[w]hat matters to class certification . . . is not the raising of common
‘questions’ — even in droves — but rather, the capacity of a class-wide proceeding to
generate common answers apt to drive the resolution of the litigation. Dissimilarities
within the proposed class are what have the potential to impede the generation of
common answers.” Dukes, 564 U.S. at 350 (second alteration in original) (quoting Richard
A. Nagareda, Class Certification in the Age of Aggregate Proof, 84 N.Y.U. L. Rev. 97, 132
(2009)); see also, e.g., Howard v. Cook Cnty. Sheriff’s Off., 989 F.3d 587, 608–09 (7th Cir. 2021)
(noting a workplace was not “homogenous,” so the need to examine where each plaintiff
worked meant employer liability was not a common question). In other words,
“[c]ommonality requires that a proposed class action presents a common question that is
capable of a common legal answer.” Monk v. Wilkie, 978 F.3d 1273, 1277 (Fed. Cir. 2020)
(emphasis omitted). At the class certification stage, a court need not decide what the
common answer is, but the movant(s) must show that a common answer is possible. See
Dukes, 564 U.S. at 359.28

       On top of RCFC 23(a)(2)’s requirement for a common answer to a common
question, RCFC 23(b)(3) requires the Court to look across the full set of material questions
the proposed class action raises to determine whether the common issues predominate.
Thus, pursuant to RCFC 23(b)(3), the Court must “find[] that the questions of law or fact
common to class members predominate over any questions affecting only individual


27See also Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S. 455, 466 (2013) (“Merits questions
may be considered to the extent — but only to the extent — that they are relevant to determining
whether the Rule 23 prerequisites for class certification are satisfied.” (citing Dukes, 564 U.S. at
351 n.6)).
28After Dukes, some courts have continued to certify a class so long as there is “[e]ven a single
[common] question,” see 1 Rubenstein § 3:20 (alterations in original) (quoting Dukes, 564 U.S. at
359), but that part of the opinion was quoting and responding to a comment from the dissent, see
Dukes, 564 U.S. at 359 (quoting 564 U.S. at 376 n.9 (Ginsburg, J., dissenting)).


                                                18
members” (emphasis added).       Senior Judge Firestone succinctly explained the
predominance requirement as follows:

              The Supreme Court . . . has established the standards to be
              applied in determining whether common questions
              predominate. In Comcast Corp. v. Behrend, the Court held that
              in order to establish that common questions of law or fact
              predominate over individual questions, a party must show
              “that damages are capable of measurement on a classwide
              basis.” Otherwise, “[q]uestions of individual damage
              calculations will inevitably overwhelm questions common to
              the class.” In Tyson Foods, Inc. v. Bouaphakeo, the Supreme
              Court explained that “the predominance inquiry asks
              whether the common, aggregation-enabling, issues in the case
              are more prevalent or important than the non-common,
              aggregation-defeating, individual issues.”

Colonial Chevrolet Co. v. United States, 2016 WL 11641741, at *3 (Fed. Cl. Apr. 6, 2016)
(citations omitted) (first quoting Comcast Corp. v. Behrend, 569 U.S. 27, 34–35 (2013); and
then quoting Tyson Foods, Inc. v. Bouaphakeo, 577 U.S. 442, 452–53 (2016)); see also Amchem
Prods., 521 U.S. at 623 & n.18 (explaining that the “predominance inquiry tests whether
proposed classes are sufficiently cohesive to warrant adjudication by representation”).

        In performing a predominance analysis, courts must “give careful scrutiny to the
relation between common and individual questions in a case.” Tyson Foods, 577 U.S. at
453; see also Amgen, 568 U.S. at 467–68 (noting that the requirement of predominance is
not satisfied if “individual questions . . . overwhelm questions common to the class”).
“An individual question is one where members of a proposed class will need to present
evidence that varies from member to member, while a common question is one where
the same evidence will suffice for each member[.]” Tyson Foods, 577 U.S. at 453 (internal
quotation marks omitted); see also Sellers v. Rushmore Loan Mgmt. Servs., LLC, 941 F.3d
1031, 1040 (11th Cir. 2019) (“[C]ertification is inappropriate when ‘after adjudication of
the classwide issues, plaintiffs must still introduce a great deal of individualized proof or
argue a number of individualized legal points to establish most or all of the elements of
their individualized claims.’” (quoting Klay v. Humana, Inc., 382 F.3d 1241, 1255 (11th Cir.
2004), abrogated on other grounds by Cherry v. Dometic Corp., 983 F.3d 1296 (11th Cir. 2021))).

      The predominance consideration “is a qualitative rather than a quantitative
concept” and “[i]t is not determined simply by counting noses: that is, determining
whether there are more common issues or more individual issues, regardless of relative
importance.” Parko v. Shell Oil Co., 739 F.3d 1083, 1085 (7th Cir. 2014). “If resolving a
common issue will not greatly simplify the litigation to judgment or settlement of claims
of hundred [sic] or thousands of claimants, the complications, the unwieldiness, the


                                              19
delay, and the danger that class treatment would expose the defendant or defendants to
settlement-forcing risk are not costs worth incurring.” Parko, 739 F.3d at 1085.

        Although the predominance requirement is found in RCFC 23(b), the issue is
tightly correlated with the commonality issue of RCFC 23(a)(2) as noted above. 29 Indeed,
the commonality requirement may be viewed as “subsumed by the predominance
requirement.” Danvers Motor Co., Inc. v. Ford Motor Co., 543 F.3d 141, 148 (3d Cir. 2008)
(internal quotation marks omitted); see also In re Warfarin Sodium Antitrust Litig., 391 F.3d
516, 528 (3d Cir. 2004) (“We have previously noted that the Rule 23(b)(3) predominance
requirement, which is far more demanding, incorporates the Rule 23(a) commonality
requirement.”); Parko, 739 F.3d at 1085 (“Predominance of issues common to all class
members, like the other requirements for certification of a suit as a class action, goes to
the efficiency of a class action as an alternative to individual suits.”). Even if this Court
does not go so far as to say predominance swallows commonality, “[t]he commonality
and predominance requirements are closely linked[,]” . . . [and] the Rule 23(b)(3)
predominance requirement is ‘far more demanding than the commonality requirement’
found in Rule 23(a).” Ferreras v. Am. Airlines, Inc., 946 F.3d 178, 185 (3d Cir. 2019) (internal
quotation marks omitted) (quoting In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305,
311 (3d Cir. 2008)); see also Comcast Corp., 569 U.S. at 34 (“If anything, Rule 23(b)(3)’s
predominance criterion is even more demanding than Rule 23(a).” (citing Amchem Prods.,
521 U.S. at 623–24)). That means, of course, that “[i]f the commonality requirement
cannot be met, then the more stringent predominance requirement obviously cannot be
met either.” Ferreras, 946 F.3d at 185 (citing Amchem Prods., 521 U.S. at 623–24).

             3. Typicality [RCFC 23(a)(3)] & Adequacy [RCFC 23(a)(4)]

        While the above-discussed class certification requirements examine the putative
class and its claims as a whole, the typicality and adequacy requirements instead focus
on the proposed representative parties and their claims. 30 A failure to satisfy
commonality, for example, suggests the proposed class has a fundamental defect likely
rooted in the nature of the claims and their required proof. Failure to satisfy typicality or
adequacy, in some circumstances, may mean only that a proposed class needs to revise
its selected representatives. Nevertheless, satisfying commonality will likely dispose of
the typicality requirement as well. And, if a proposed class satisfies commonality (i.e.,
the link across putative class members) and typicality (i.e., the link between proposed
class representatives and putative class members), then the proponents of the class
probably satisfy adequacy. The Supreme Court has explained the close relationship
between commonality, typicality, and adequacy:

29   See supra note 8.
30  RCFC 23(a)(3)–(4) (requiring that “the claims or defenses of the representative parties are typical
. . . of the class . . . and the representative parties will fairly and adequately protect the interests of
the class” (emphasis added)); 1 Rubenstein § 3:18.


                                                    20
              The commonality and typicality requirements of Rule 23(a)
              tend to merge. Both serve as guideposts for determining
              whether under the particular circumstances maintenance of a
              class action is economical and whether the named plaintiff’s
              claim and the class claims are so interrelated that the interests
              of the class members will be fairly and adequately protected
              in their absence. Those requirements therefore also tend to
              merge with the adequacy-of-representation requirement,
              although the latter requirement also raises concerns about the
              competency of class counsel and conflicts of interest.

Dukes, 564 U.S. 350 n.5 (quoting Falcon, 457 U.S. at 157–158 n.13); see also In re Whirlpool
Corp. Front-Loading Washer Prod. Liab. Litig., 722 F.3d 838, 852–53 (6th Cir. 2013) (“Th[e]
[typicality] requirement insures [sic] that the representatives’ interests are aligned with
the interests of the represented class members so that, by pursuing their own interests,
the class representatives also advocate the interests of the class members.”).

        A typicality analysis therefore resembles a commonality analysis except with a
focus on the representative parties. The claims of the representative and class members
must “aris[e] from the same governmental action and [be] premised upon a common
theory of recovery.” Geneva Rock Prods., Inc. v. United States, 100 Fed. Cl. 778, 790 (2011)
(named plaintiff’s claim had the same “essential characteristics” as class members’ claims
because both the named plaintiff and other class members owned property affected by
the government’s notice and both alleged that the notice effected a taking of their
property); see also Y&J Props., Ltd. v. United States, 134 Fed. Cl. 465, 468 (2017) (“The key
to the typicality element is whether all class members are challenging the same conduct
and relying on the same legal theories.”). While “typicality does not require identicalness
of claims,” Lohmann, 154 Fed. Cl. at 371 (citing Barnes, 68 Fed. Cl. at 498), it does require
that “each class member’s claim arises from the same course of events, and each class
member makes similar legal arguments to prove the defendant’s liability.” Lohmann, 154
Fed. Cl. at 371 (quoting Gross v. United States, 106 Fed. Cl. 369, 381 (2012)).

        The adequacy requirement continues the class certification inquiry into whether
“the named plaintiffs are appropriate representatives of the class whose claims they wish
to litigate.” Dukes, 564 U.S. at 349. RCFC 23(a)(4) requires that “the representative parties
will fairly and adequately protect the interests of the class.” Thus, a “class representative
must be part of the class and ‘possess the same interest and suffer the same injury’ as the
class members.” Amchem Prods., 521 U.S. at 625–26 (quoting E. Tex. Motor Freight Sys., Inc.
v. Rodriguez, 431 U.S. 395, 403 (1977), and discussing FRCP 23(a)(4) specifically). The
“adequacy inquiry” then has the purpose of “uncover[ing] conflicts of interest between
named parties and the class they seek to represent.” Id. (citing Falcon, 457 U.S. at 157–
158, n.13). Adequacy of representation is measured by two standards. In re Drexel


                                             21
Burnham Lambert Grp., Inc., 960 F.2d 285, 291 (2d Cir. 1992). “First, class counsel must be
‘qualified, experienced and generally able’ to conduct the litigation. Second, the class
members must not have interests that are ‘antagonistic’ to one another.” Id. (quoting
Eisen v. Carlisle & Jacquelin, 391 F.2d 555, 562 (2d Cir. 1968)); see also In re Upstream Addicks
& Barker, 157 Fed. Cl. at 200 (“Adequacy asks both whether proposed class counsel is
qualified and capable of representing the class and whether conflicts exist between the
putative class representatives and the remaining class members.” (citing Geneva Rock
Prods., 100 Fed. Cl. at 790)). 31

        As with numerosity, RCFC’s typicality and adequacy requirements do not
translate well from the parallel FRCP requirements. In particular, the opt-in nature of
this Court’s class actions means the protection of, and fairness to, absent class members
is not a concern for the obvious reason that absent class members are not bound by any
judgment. Silver Buckle Mines, 132 Fed. Cl. at 101 (“It is well settled that in an opt-in class
action, only those parties who affirmatively choose to join the class are bound by the
outcome. Accordingly, a party that chooses not to participate in a class action in the Court
of Federal Claims does not lose any legal rights as a result of that decision; whatever
happens in the class action has no bearing on parties who do not participate.” (citations
omitted)). This Court still must consider, however, alongside the other requirements,
“whether the representative plaintiff’s claim is typical of the putative class members’
claims.” Horvath, 149 Fed. Cl. at 749 (citing Curry, 81 Fed. Cl. at 335–36).

          4. Superiority [RCFC 23(b)(3)]

       “In the superiority analysis, a court determines whether a class action is the best
vehicle for the litigation of the plaintiffs’ claims.” Cole v. Gene by Gene, Ltd., 322 F.R.D.
500, 507–08 (D. Alaska 2017), aff’d, 735 F. App’x 368 (9th Cir. 2018). RCFC 23(b)(3) directs
us to evaluate the following factors: (1) “the class members’ interests in individually
controlling the prosecution of separate actions,” RCFC 23(b)(3)(A); (2) “the extent and
nature of any [already-pending] litigation concerning the controversy,” RCFC 23(b)(3)(B);
and (3) “the likely difficulties in managing a class action,” RCFC 23(b)(3)(D). 32




31 In truth, “commonality and typicality tend to merge with the requirement of adequate
representation, although the latter factor also brings into play any concerns about the competency
of class counsel and any conflicts of interest that may exist.” In re Whirlpool, 722 F.3d at 852–53
(citing Dukes, 131 S. Ct. at 2551 n.5); cf. Dodson, supra note 24, at 193 (“[O]pt-in membership is
itself sufficiently probative that adequacy generally should be more easily satisfied in an opt-in
class[.]”). The Court has no concerns with proposed class counsel and no party has identified any
potential conflicts of interest.
32The Supreme Court has instructed that these factors should be employed for both “the
predominance and superiority criteria.” Amchem Prods., 521 U.S. at 613–16.


                                                22
       The United States Court of Appeals for the Sixth Circuit has helpfully explained
the superiority inquiry as follows:

              To determine whether a class action is the superior method
              for fair and efficient adjudication, the district court should
              consider the difficulties of managing a class action. The
              district court should also compare other means of disposing
              of the suit to determine if a class action is sufficiently effective
              to justify the expenditure of the judicial time and energy that
              is necessary to adjudicate a class action . . . . Additionally, the
              court should consider the value of individual damage
              awards, as small awards weigh in favor of class suits.

Pipefitters Loc. 636 Ins. Fund v. Blue Cross Blue Shield of Mich., 654 F.3d 618, 630–31 (6th Cir.
2011) (citations and internal quotation marks omitted); see also In re Whirlpool, 722 F.3d at
861 (“Use of the class method is warranted particularly because class members are not
likely to file individual actions — the cost of litigation would dwarf any potential
recovery.”). Courts also consider, of course, the non-exhaustive factors set forth in Rule
23(b)(3) itself. Colonial Chevrolet Co., 2016 WL 11641741, at *5 (citing RCFC 23(b)(3)(A)–
(D)); Amchem Prods., 521 U.S. at 615–16.

        Where “issues of causation and damages are highly individualized,” a case
“would not be well-served by a class action.” Robertson v. Monsanto Co., 287 F. App’x 354,
362 (5th Cir. 2008) (per curiam). The question of damages may make a case particularly
“ill-suited for class-wide adjudication.” Id. In Steering Committee v. Exxon Mobil Corp.,
461 F.3d 598, 602 (5th Cir. 2006), for example, the United States Court of Appeals for the
Fifth Circuit explained that damages claims arising out of a single incident were
nevertheless not well-suited for a class action where such damages were “not subject to
any sort of formulaic calculation[,]” since “each individual plaintiff suffered different
alleged periods and magnitudes of exposure and suffered different alleged symptoms as
a result.” Where “each class member has to litigate numerous and substantial separate
issues to establish his or her right to recover individually, a class action is not ‘superior.’”
Zinser v. Accufix Rsch. Inst., Inc., 253 F.3d 1180, 1192 (9th Cir. 2001) (finding “formidable
complexities . . . inherent in” the case’s claims meant the plaintiff did not “persuade” the
Court of class action’s superiority); see, e.g., Schmidtberger v. W. Refin. Retail, LLC, 2021 WL
5024714, at *27 (C.D. Cal. Sept. 28, 2021) (rejecting certification in part because “the class
members would be required to ‘establish the reason for their missed breaks’ and would
‘face the inevitable delay imposed by waiting for the resolution of [possibly] thousands
of individual factual claims in the class action’” (alteration in original) (quoting Brown v.
Fed. Express, 249 F.R.D. 580, 587–88 (C.D. Cal. 2008))); Vargas v. Quest Diagnostics Clinical
Labs., 2021 WL 5989958, at *10 (C.D. Cal. Dec. 2, 2021).




                                               23
IV.    DISCUSSION — THE COURT DENIES PLAINTIFFS’ MOTION TO CERTIFY
       THE PROPOSED CLASS

          To resolve the pending class certification motion, this Court primarily focuses on
  the RCFC 23 requirements of commonality, predominance, and typicality. 33 The Court
  then considers superiority and numerosity, particularly with regard to how those class
  certification requirements apply in the context of an opt-in class action. In analyzing the
  class certification requirements as applied to the claims and facts in this case, this Court
  follows the Dukes “rigorous analysis” standard.

          Plaintiffs contend — citing Barnes, 68 Fed. Cl. at 495 — that “the trial court must
  assume the truth of the factual allegations in the Complaint” for the purposes of their
  class certification motion and RCFC 23. Pl. Mot. at 17; see also Pl. Reply at 3–4 (“[T]his
  Court should assume the truth of the facts alleged in the complaint, and provided in
  Plaintiff’s Motion[.]”). Plaintiffs are correct that, in Barnes, Judge Allegra wrote that in
  “apply[ing] the requirements of RCFC 23, . . . the court must assume the truth of the
  factual assertions contained in the complaint.” Barnes, 68 Fed. Cl. at 495 (citing E. Tex.
  Motor Freight, 431 U.S. at 405–06). The undersigned is unsure of what, precisely, Judge
  Allegra meant, as East Texas Motor Freight does not appear to express such a view. 34 In
  any event, the Supreme Court has thoroughly rejected the contention that a party seeking
  class certification is relieved of proving with record evidence that class certification is
  warranted: “Rule 23 does not set forth a mere pleading standard. A party seeking class
  certification must affirmatively demonstrate his compliance with the Rule — that is, he
  must be prepared to prove that there are in fact sufficiently numerous parties, common
  questions of law or fact, etc.” Dukes, 564 U.S. at 350–52 (quoting and discussing Falcon,
  457 U.S. at 160–61); see also Parko, 739 F.3d at 1085 (holding that “[m]ere assertion by class
  counsel that common issues predominate is not enough” and that a court must receive
  and consider evidence before deciding class certification). Following Dukes, this issue
  really isn’t up for debate, as Plaintiffs all but conceded at oral argument. Tr. 34:12–14 (“I
  think we have to provide evidence which demonstrates the preponderance of a class
  existing.”). 35


  33Dodson, supra note 24, at 194 (explaining that “[o]pt-in classes do not inherently support” the
  commonality, predominance, or typicality requirements).
  34East Texas Motor Freight concerned the presentation of evidence supporting class requirements
  during trial. 431 U.S. at 403. The Supreme Court held that certification was not warranted based
  on the evidence. Id. at 403–05 (“In short, the trial court proceedings made clear that [proposed
  class representatives] were not members of the class” and would not protect class interests.).
  Moreover, the plaintiffs in that case had not even moved for class certification at trial, which was
  one of the central reasons the Supreme Court reached its conclusion. Id. at 405. East Texas Motor
  Freight has no bearing on the present case.
  35See, e.g., In re E.I. duPont de Nemours & Co. C-8 Personal Injury Litig., 2022 WL 4149090, at *6 (6th
  Cir. Sept. 9, 2022) (“[T]he Supreme Court has explained that certification requires a rigorous


                                                    24
       A. Plaintiffs’ Motion Fails to Demonstrate Commonality, Predominance, and
          Typicality

           1. Commonality

        Plaintiffs assert, as they must, that “there are . . . basic questions of law and fact
that apply to the entire [putative] class.” Pl. Mot. at 20; see also Pl. Reply at 4. According
to Plaintiffs, the three basic questions are: (1) “[w]hether the class member nurses
performed their duties during their unpaid meal period”; (2) “[w]hether the VA induced
nurse class members to perform these duties during their unpaid meal period due to VA
policies, patient health and safety concerns, and professional responsibility requirements”; and
(3) “[w]hether the VA failed to properly compensate class members under 38 U.S.C.
§ 7453.” Pl. Mot. at 20 (emphasis added); see also Pl. Reply at 4 (summarizing questions).
This decision refers to those questions, respectively, as Class Question 1, Class
Question 2, and Class Question 3. 36

      To understand why Plaintiffs’ motion is deficient, we must first understand the
nature of not only Plaintiffs’ claims for compensation, but also the evidence the parties




analysis to ensure that the requirements of Rule 23 are met, and that a party seeking to maintain
a class action must satisfy through evidentiary proof at least one of the provisions of Rule 23(b).”
(cleaned up)); Baker v. State Farm Mut. Auto. Ins. Co., 2022 WL 3452469, at *2 (11th Cir. Aug. 18,
2022) (“A court may only certify a class action if the moving party fulfills, via evidentiary proof,
all the requirements set forth in Federal Rule of Civil Procedure 23(a), as well as at least one of
the requirements under Rule 23(b).” (citing Comcast Corp., 569 U.S. at 33)); Kurtz v. Costco Wholesale
Corp., 768 F. App’x 39, 40 (2d Cir. 2019) (“This requirement of proof applies to all requirements of
Rule 23 — including the predominance requirement described above.”); Lohmann, 154 Fed. Cl. at
361–62 (explaining that “Plaintiffs bear the burden of affirmatively establishing that the RCFC 23
requirements are ‘in fact’ met” and that “the Court must conduct a ‘rigorous analysis’ and may
probe beyond the pleadings to assess Plaintiffs’ showing” (emphasis omitted in original) (first
citing Dukes, 564 U.S. at 350–51; and then citing Fisher v. United States, 69 Fed. Cl. 193, 197 (2006)).
Even Judge Allegra in Barnes acknowledged that “Plaintiffs bear the burden of establishing that
the action satisfies the[ RCFC 23] requirements.” Barnes, 68 Fed. Cl. at 495 (citing Amchem Prods.,
521 U.S. at 613–14); see also Crawley v. United States, 2021 WL 252838, at *3 (Fed. Cl. Jan. 25, 2021);
Mercier v. United States, 138 Fed. Cl. 265, 270 (2018) (“The plaintiff bears the burden of establishing
these requirements.” (citing Fisher, 69 Fed. Cl. at 197)).
36  Class Question 3 essentially summarizes, and is subsumed within, the first two questions
together. If nurses worked unpaid through their meal periods (Class Question 1), and they were
induced to do so (Class Question 2), the resulting overtime may be compensable. Then, by
definition, the nurses may not have been paid properly (Class Question 3). Accordingly, Class
Question 3 depends entirely upon the resolution of Class Questions 1 and 2. Because Class
Question 3 does not add anything to the class certification discussion, this Court does not address
it further.


                                                  25
summarize in their respective filings. 37 Dukes, 564 U.S. at 351 (“rigorous analysis” of Rule
23 compliance “will entail some overlap with the merits of the plaintiff’s underlying
claim”).

               a. For the Purposes of Plaintiffs’ Pending Motion for Class Certification, this
                  Court Assumes Mercier’s Interpretation of 38 U.S.C. § 7453(e) Applies to
                  Plaintiffs’ Claims

        As explained supra, Plaintiffs claims are based on 38 U.S.C. § 7453(e), which
provides overtime compensation for “[a] nurse performing officially ordered or approved
hours of service in excess of 40 hours in an administrative workweek, or in excess of eight
consecutive hours[.]” (emphasis added). The Federal Circuit has held that overtime work
is “officially ordered or approved” — and thus qualifies for compensation — where
employees have been “induced” to work such overtime. Mercier, 786 F.3d 981–82. In
2017, however, after the Federal Circuit decided Mercier, the VA updated Handbook 5007
to provide that employees are authorized to work overtime only (1) “when the overtime
has been approved either verbally or in writing, in advance, by an appropriate
management official[,]” or (2) employees “submit a written request for after-the-fact
authorization” for overtime. VA Handbook 5007 pt. V, ch. 2 at V-3a (emphasis added)
(providing that “the decision to authorize [after-the-fact] overtime is at the discretion of
management”).

        Because Plaintiffs’ proposed class includes nurses employed at the Northport
Veterans Affairs Medical Center in Northport, New York, since November 5, 2013, a
preliminary question for the proposed class’s commonality analysis is whether Plaintiffs
may ultimately support their claims with evidence of mere inducement, as per Mercier,
or must Plaintiffs prove express approval, as per updated VA Handbook 5007. For the
purposes of the pending class certification motion and this Court’s commonality analysis,
we assume without deciding that the more permissive “inducement” standard from
Mercier applies, notwithstanding that VA Handbook 5007 may be entitled to deference
(at least for overtime claims since the relevant updates took effect). 38



37 See Pl. Mot. at 11–15 (purporting to summarize evidence that “[n]urses are [i]nduced to [w]ork
[t]hrough their [u]npaid [m]eal [p]eriods” and that “[m]anagement is [a]ware that [n]urses” are
doing so).
38See, e.g., Boyer v. United States, 159 Fed. Cl. 387, 411 n.15 (2022) (discussing deference to VA
handbooks and other informal guidance). As discussed supra, the statute at issue in both Mercier
and this case (38 U.S.C. § 7453) “does not require the official order or approval to be in any
particular form,” yet at the time Mercier was decided the VA had “not enacted any regulation
interpreting the statute as mandating any particular procedure that must be followed to qualify
for overtime pay.” Mercier, 786 F.3d at 972 & n.1 (explaining that “[t]he handbook is an informal
agency interpretation and is entitled to deference only ‘proportional to [its] power to persuade.’”


                                                26
        As discussed below, however, Plaintiffs’ evidence does not demonstrate that even
bare inducement is resolvable on a classwide basis. Moreover, regardless of the proper
test for compensable overtime pursuant to 38 U.S.C. § 7453(e), Plaintiffs have not shown
that any of the critical class certification questions Plaintiffs have posed are answerable
on a classwide basis. With respect to Class Question 1, there is no way to resolve on a
classwide basis whether an individual nurse worked overtime at all. And, even if that
were not the case, questions of damages — how long each nurse worked overtime —
would overwhelm any common question. Similarly, Class Question 2 litigation (i.e., to
answer whether the VA induced overtime work) will require overwhelmingly
individualized testimony from each opt-in plaintiff. Such individualized evidence is so
central to Class Question 2 that it is not a common question, let alone one that satisfies
predominance; thus, class certification is not warranted pursuant to RCFC 23.

              b. Plaintiffs Lack a Commonly Answerable Central Question

         The devil is in the details of the evidentiary record. Those details, examples of
which are addressed below, demonstrate that Plaintiffs have not satisfied RCFC 23’s
commonality requirement that the class claims share a central issue that can be resolved
all at once with a common answer. Dukes 564 U.S. at 350 (holding that plaintiffs must
show that their claims “depend upon a common contention” and “[t]hat common
contention, moreover, must be of such a nature that it is capable of classwide
resolution — which means that determination of its truth or falsity will resolve an issue
that is central to the validity of each one of the claims in one stroke” (emphasis added)).

        Plaintiffs rely upon the depositions of the four proposed class representatives:
Kim Macklin (see ECF No. 27-8 (deposition transcript) (“Macklin Tr.”)); Nicholas Orlando
(see ECF No. 27-10 (deposition transcript) (“Orlando Tr.”)); Renee Lupo (see ECF No. 27-
11 (deposition transcript) (“Lupo Tr.”)); and Richard Walters (see ECF No. 27-13
(deposition transcript) (“Walters Tr.”)). See Pl. Mot. at 15–16 (describing “[p]roposed
[c]lass [r]epresentatives”). 39 Accordingly, the Court focuses its attention primarily on
those class representatives for the purposes of the pending motion. The record evidence
illustrates wide variation among the proposed class members, severely undercutting
Plaintiffs’ response to the government’s commonality attack.




(internal quotation marks omitted) (quoting Von Zemenszky, 284 F.3d at 1319)). That is no longer
the case given the updates to VA Handbook 5007.
 Plaintiffs misspell “Macklin” as “Mackin.” Compare Pl. Mot. at 16 with Sec. Am. Compl. at 11;
39

Macklin Tr. 1:10; ECF No. 27-16 at 21 (Plaintiffs’ Exhibit P). The government repeated this
misspelling. Def. Resp. at 1, 13.


                                              27
Class Question 1

       Each deposition includes a discussion of how frequently the representative nurse
worked through meals. Nurse Macklin testified that she “cannot provide any specific
dates when [she] missed . . . meal periods,” and “cannot provide the approximate amount
of time or the percentages of time [of] any particular year when [she] missed . . . meal
periods.” Macklin Tr. 6–12. Nurses Lupo and Orlando were more definitive about how
often they worked through a meal period, but their estimates differed. Lupo Tr. 77:17–
20, 79:2–5, 79:13–22, 80:1–22, 81:1–12 (“Four out of my five shifts I would say on
average. . . . Because again, I don’t have a set schedule, so I have to write down my
schedule. But no, I don’t have any of those calendars [before December 2020.]”); Orlando
Tr. 14:10–18 (“I can’t quantify [the instances of work performed during ostensible meal
breaks]. You’re talking eight years of time. . . . [T]wo times per week and four weeks in
a month, so eight times per month, at least.”). Nurse Walters testified that his lunch
breaks are “constantly interrupted.” Walters Tr. 37:1–22, 42:4–7, 45:15–18 (explaining that
“[t]here is a rare day that somebody does not interrupt your lunch” and “about 50 percent
of the time [he] get[s] interrupted during [his] lunch break” but that the facts and
circumstances of such interruptions vary).

      The following colloquy during oral argument illustrates Plaintiffs’ evidentiary
problem:
               THE COURT: . . . You have the burden to show that
               [Plaintiffs] worked through their lunch break. You are going
               to have to show that for each individual opt-in member, aren’t
               you?
               [PLAINTIFFS’ COUNSEL]: Eventually, yes, but this Court
               can make broad-brush determinations that allow us to ease
               those inquiries.
Tr. 40:23–25, 41:1–3 (emphasis added). What this Court is looking for, however, is
evidence that we “can make broad-brush determinations” that actually answer the critical
class questions Plaintiffs identify in their motion, see Pl. Mot. at 20. What Plaintiffs appear
to admit here is that there is no avoiding a plethora of individual inquiries for each opt-
in plaintiff, including for Class Question 1. 40

40Nor, for that matter, can Plaintiffs avoid individualized proof to determine the length of any
uncompensated work during meal breaks. Def. Resp. at 21; see also Comcast Corp., 569 U.S. at 34
(“Questions of individual damage calculations will inevitably overwhelm questions common to
the class.”); Saunooke v. United States, 8 Cl. Ct. 327, 330–31 (1985) (concluding that a tax refund
case “is particularly ill-suited for class certification” where, “[t]o prevail each individual must not
only establish the error in his particular assessment, but also the correct amount of taxes” and
that given “the burden of proof in the court with respect to damages, it is virtually impossible in
a class action to achieve the individualized results demanded”).


                                                  28
Class Question 2

       Even if the evidence were capable of answering Class Question 1, that would not
answer Class Question 2, which is the class certification question at the core of Plaintiffs’
claims against the VA: “whether the VA induced such work,” Pl. Reply at 4 (emphasis
added). Put differently, the central, and more difficult, question here is not whether a
particular nurse worked through a meal period without compensation, but rather why a
nurse did so. Moreover, in terms of class certification, as noted supra, “[w]hat matters to
class certification . . . is not the raising of common ‘questions’ — even in droves — but
rather, the capacity of a class-wide proceeding to generate common answers apt to drive
the resolution of the litigation.” Dukes, 564 U.S. at 350 (second alteration in original)
(quoting Nagareda, supra text accompanying note 28, at 132). Although the Court
searched the record for indications that Plaintiffs’ reasons for mealtime work are capable
of common answers, there are few, if any, such signs to be found. Indeed, the section of
Plaintiffs’ motion discussing commonality, Pl. Mot. at 20–21, does not span even two
pages, does not begin to suggest possible common answers to the common questions
posed, and certainly does not proffer specific evidence in support of such answers that
withstand a “rigorous analysis,” Dukes, 564 U.S. at 351.

        The question of why Plaintiffs allegedly worked overtime is the crux of their
compensation claims. In that regard, even assuming (for now) that Plaintiffs are correct
that Mercier’s more lenient “inducement” standard applies to their overtime claims, the
Court again notes that management’s mere knowledge or awareness of employees’
working through unpaid breaks is insufficient. Mercier, 786 F.3d at 981 (citing Bilello, 174
Ct. Cl. at 1257). Senior Judge Bruggink helpfully elucidated this point in a recent decision:

              To constitute order or approval by inducement, however, an
              employer must have more than “mere knowledge” that an
              employee is working overtime hours. An employer’s “tacit
              expectation” that employees work overtime is similarly
              insufficient to constitute inducement. Where courts have
              found more than a “tacit expectation,” employers either
              expressly communicated their expectation of extended hours,
              scheduled additional hours of work outside of the regular
              workweek, or issued rules and regulations that had the
              “practical effect” of requiring overtime hours. These
              requirements reflect the fact that [the] “ordered or approved”
              standard provides for narrower coverage than the “suffer or
              permit” standard of overtime under the FLSA.

Coyner v. United States, -- Fed. Cl. --, 2022 WL 4008086, at *5 (Fed. Cl. Sept. 2, 2022)
(citations omitted); see also Mercier, 786 F.3d at 974 (“Where there was ‘more than only a
tacit expectation’ but less than an express directive to work overtime, the court asked


                                             29
whether the overtime was ‘induced.’” (internal quotation marks omitted) (quoting Baylor
v. United States, 198 Ct. Cl. 331, 359–60 (1972))).

       With that in mind, the Court concludes that most of the evidence upon which
Plaintiffs rely is not remotely probative of inducement, nor does it demonstrate that the
inducement question is answerable in one stroke for the entire class.

       The reasons nurses proffered for their mealtime work varied widely. Consistent
with Plaintiffs’ central contention in support of their class certification motion,
Mr. Orlando and Mr. Walters appeared to blame missed breaks on staffing levels.
Orlando Tr. 18:21–22, 19:1; Walters Tr. 76:18–22, 97:1–11 (“There have been instances over
the past years where we have been told that we could not leave the hospital because they
were short staffed.”). But mere “instances over the past years” hardly provides evidence
for a common practice or policy supporting the existence of a class. Walters Tr. 97:1–11.
Mr. Orlando also pointed generically to “the culture” of any hospital, Orlando Tr. 23:7–
18, but he testified that various staffing issues are responsible for his not taking meal
breaks, see Orlando Tr. 23:16–22, 24:1.

       Nurse Lupo was even more equivocal, testifying that she sometimes does not take
her full break because she “feel[s] guilty” but that “no one[]” is “telling [her] that [she]
ha[s] to get up and help patients” or “cannot take more than a 15-minute break or lunch
break.” Lupo Tr. 40:14–15; 41:8–13. Indeed, Ms. Lupo expressly admitted that she works
through her breaks because she “feel[s] like [she is] burdening the other nurses” and that
her reasons for working through the breaks are varied. Lupo Tr. 41:13–14, 21–22 (“There
are so many situations.”). Again, the fact that Ms. Lupo was sometimes “the only RN”
on duty and did not take a break — because, in that case, she “physically cannot leave
the unit” — is not sufficient to support class certification. Lupo Tr. 77:4–16. Put more
generally, the fact that staffing levels, on occasion, may have contributed to a nurse’s
having worked through a meal break would still require each and every plaintiff to testify
about the particular working conditions giving rise to a claimed overtime period.

        There is also variability in how Plaintiffs responded to working through meals.
While Mr. Orlando “understood that [he] can get overtime for missed meal periods,” he
rarely requested overtime and suggested that it was not induced. Orlando Tr. 15–22
(testifying that despite having worked several times per month during meal periods since
2014, he “only requested overtime just 20 times” because “[i]t’s just what we do”).
Mr. Walters, meanwhile, testified that he “would not stay unless [he] was paid overtime”
and believes he was paid. Walters Tr. 76:17–22, 77:1. Thus, Mr. Walters may not even be
within the proposed class.

      Accordingly, even among the proposed class representatives, the testimony varies
regarding everything from whether a particular nurse worked through an unpaid break
or why other nurses may have done so. Where “[r]esolution of one [p]laintiff’s claim will


                                            30
not impact the others’ claims,” the “claims lack commonality and the Court must deny
class certification.” Varnes v. Home Depot USA, Inc., 2014 WL 12622462, *4 (M.D. Fl. July
11, 2014). As was the case in Varnes, Plaintiffs’ claims here “require individual and
independent evaluations of the circumstances surrounding each alleged incidence.” Id.;
see also Former Emps. of IBM Corp. v. Chao, 292 Fed. App’x 902, 908–09 (Fed. Cir. 2008)
(affirming denial of class certification where “evidence presented by Appellants fails to
support a finding of commonality” even where they claimed “that all potential class
members are subject to the same overarching legal issue”); Lohmann, 154 Fed. Cl. at 370
(denying class certification where plaintiffs’ claims would “likely require” a host of
“individualized assessment[s]”). Contrary to Plaintiffs’ counsel’s assertion, there simply
is no classwide evidence (even amongst the proposed representative plaintiffs) that
employees are “working overtime because, if they don’t, patients are going to die.” Tr.
11:4–8.

        Testimony from yet other putative class members — i.e., those not designated as
proposed class representatives — is even more all over the map. See Def. Resp. at 16–17
(describing deposition testimony). The Court agrees with the government that such
testimony “highlights the tremendous variation in the circumstances and frequency with
which [employees] experience missed or interrupted meal breaks” and, in other cases,
“demonstrates inherent inconsistencies between the class members’ claims, or lack
thereof.” Id. at 16. On this front, the Court fully credits the government’s argument for
two reasons: (1) the Court’s independent review of the evidentiary record leads the Court
to conclude that the government is correct; and (2) Plaintiffs’ reply brief is utterly devoid
of quite literally any response to the many pages of specific testimony the government’s
response brief marshaled in support of its position. Given Plaintiffs’ failure to respond
to the government’s specific arguments and cited evidence, the Court has little choice but
to the side with the government. See, e.g., Seventh Dimension, LLC v. United States, 161 Fed.
Cl. 110, 129 (2022) (“Undeveloped or perfunctory arguments . . . may be deemed forfeited
or waived.”); Aeling v. Saul, 2020 WL 7768407, at *9 (D.N.J. Dec. 30, 2020) (“The Court will
not hunt through the record to find evidence to support Plaintiff’s position.”). 41

41 See also Australian Therapeutic Supplies Pty. Ltd. v. Naked TM, LLC, 965 F.3d 1370, 1379 n.2 (Fed.
Cir. 2020) (noting that arguments made “in passing” are not considered fully developed and are
waived), cert. denied, -- U.S. --, 142 S. Ct. 82 (2021); Monsanto Co. v. Scruggs, 459 F.3d 1328, 1341
(Fed. Cir. 2006) (concluding that undeveloped arguments are “deemed waived”); Olaplex, Inc. v.
L’Oréal USA, Inc., 855 F. App’x 701, 712 (Fed. Cir. 2021) (“If the record contains more evidence
than [the court] ha[s] identified, [and the parties] ha[ve] not brought such additional evidence to
[the court’s] attention, [the court] need not sift the extensive record for it on [its] own.”); United
States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“A skeletal ‘argument,’ [is] really nothing more
than an assertion, [and] does not preserve a claim[,] [e]specially not when the brief presents a
passel of other arguments . . . . Judges are not like pigs, hunting for truffles buried in briefs.”
(citation omitted)); DeJonghe v. City of Dearborn Heights, 2021 WL 4894613, at *8 (E.D. Mich. Oct.
20, 2021) (“Because the Court cannot develop Plaintiff’s arguments sua sponte, Plaintiff's challenge
is waived.”).


                                                 31
       The bottom line is that the government is correct that “[t]o determine whether a
particular nurse was induced to work [overtime] on a particular day” — and for how
long — “the Court will be required to engage in[] an individual analysis” that “is not
subject to classwide proof.” Def. Resp. at 23 (citing Cole v. CRST Van Expedited, Inc., 842
F. App’x 162, 163 (9th Cir. 2021)); see also Monk, 978 F.3d at 1277 (concurring “that the rule
of ‘commonality’ requires that a proposed class action presents a common question that
is capable of a common legal answer” (citing Dukes, 564 U.S. at 350–52)). Alleging non-
conclusory facts supporting a finding of inducement may be sufficient to survive a
motion to dismiss, as in Mercier, but it is not sufficient to meet the commonality test as
the Supreme Court has explained it. That test requires Plaintiffs to support its motion
with specific evidence, not mere allegations.

       Plaintiffs’ motion does not reconcile the disparate evidence and instead relies on
allegations. Plaintiffs assert that their class certification motion should be granted based
upon an assortment of contentions they argue are related to inducement:

       •   Nurses worked overtimed because “it’s part of the culture in the ER and the
           hospital to provide the best patient care — sometimes, as a result of staffing
           levels”;

       •   “[M]eal period breaks were rare when working on weekend shifts”;

       •   “Many did not even know that they were entitled to be compensated for
           working through their meal periods”;

       •   “Nurses . . . never or rarely asked for overtime pay or compensation for
           working through their unpaid meal periods.”

Pl. Mot. at 12 (emphasis added) (citing record evidence); see also, e.g., id. at 14
(“Supervisors admitted that they had knowledge of nurses working through meal
periods.”). None of those assertions, however — even assuming the cited record
evidence actually supports them — come close to suggesting any sort of classwide
inducement pursuant to 38 U.S.C. § 7453(e) that explains why nurses worked during
breaks.

       Each of the above examples encounters a fatal stumbling block. The concession
that staffing levels “sometimes” played a role in nurses working during unpaid breaks
necessarily means that a case-by-case analysis of staffing levels will be required. The fact
that “meal period breaks were rare” in certain instances only begs the question whether a
particular nurse was induced to worked through the meal period in those specific
instances. That is because the mere fact that a nurse (or many nurses) worked through a
meal period does not shed any light on why such work occurred. Even if nurses were not
informed of the circumstances that entitled them to overtime pay, that does not show why


                                             32
they may have worked overtime in any particular case to begin with, nor does it show
that they did so. The same is true for nurses who allegedly did not claim overtime pay
after working during meal periods; indeed, a nurse might have not claimed overtime
because it was not induced and, thus, not compensable.

       The Court agrees that some of the Plaintiffs’ other assertions may be relevant to a
claim of induced overtime. For example, Plaintiffs point to evidence that some “nurses
worked through their meal periods because the units were too busy and/or they could
not obtain relief to cover their patient care or clinical duties.” Pl. Mot. at 12 (citing record
evidence). Similarly, “[m]any . . . Plaintiffs notified their supervisors that they had to
work through their meal periods” but the managers would respond “too bad.” Id. at 13
(emphasis added). Indeed, Plaintiffs all but concede that this specific type of alleged
inducement (i.e., that working conditions necessitated the overtime) — and not those
catalogued above — represent the backbone of Plaintiffs’ case:

              Plaintiffs claim that there was a widespread practice of nurses
              working through their unpaid meal periods to provide patient
              care and perform clinical duties because the VA was understaffed,
              units were busy and there was not a well-followed process to
              provide coverage to nurses so as to allow them to take their
              meal breaks.

Pl. Mot. at 21 (emphasis added) (summarizing theory of the case); see also id. at 22
(“[C]ommon to all class members, regardless of individual differences that may exist, is
whether the nature of the work performed is such that a failure to perform the induced
duties can result in possible patient harm, malpractice, and professional licensing and
certification revocation.”).

       While Plaintiffs’ working theory of inducement due to staffing levels generally
makes sense, this Court agrees with the government that “[t]he proposed representatives’
testimony was replete with vagueness, in that no plaintiff was able to identify when, how
often, or for how long they performed work during their meal breaks” and that “their
testimony contains tremendous variation in the circumstances and frequency with which
they experience missed or interrupted meal breaks.” Def. Resp. at 9; see also id. at 9–16
(summarizing deposition testimony). More significantly, the Court agrees with the
government that “[t]he nurses testified to different reasons for working through his or
her meal break.” Id. at 22 (discussing deposition testimony). That means that each and
every Plaintiff — whether a named representative, or of the opt-in variety — will have to
prove entitlement to overtime based, at a minimum, on a totality of the circumstances
(and, thus, different facts) to support a finding of inducement. The government is correct
that “[t]o determine whether a particular nurse was induced to work [overtime] on a
particular day, the Court will be required to engage in an individualized analysis” and
“thus, this question is not subject to classwide proof.” Def. Resp. at 23. Simply put, this


                                              33
Court discerns no difference between the inducement claims here and the discrimination
claims at issue in Dukes that failed the commonality requirement. 564 U.S. at 350.

        Again, none of this is to say that Plaintiffs failed to provide some evidence that, at
least at times, there were staffing shortages at the hospital in question. But although
“Plaintiffs claim that there was a widespread practice of nurses working through their
unpaid meal periods . . . because the VA was understaffed,” Pl. Mot. at 21, Plaintiffs never
explain how they will avoid having to show that each and every claimed period of
overtime — for each and every opt-in plaintiff — was induced based on the particular
working conditions. While evidence regarding staffing shortages may be consistent
with — and, indeed, provide support for — a legal conclusion of inducement, evidence of
understaffing does not translate to inducement per se. Such evidence of understaffing
alone does not yield common answers sufficient for this Court to certify the proposed
class. Dukes, 564 U.S. at 352. This Court agrees that “[a] question is not ‘common to the
class’ merely because the same evidence is relevant” to different plaintiff’s claims. In re
Lincoln Nat’l 2017 COI Rate Litig., -- F. Supp. 3d --, 2022 WL 4091426, at *10 (E.D. Pa. Aug.
9, 2022) (quoting Allen v. Ollie’s Bargain Outlet, Inc., 37 F.4th 890, 900–01 (3d Cir. 2022)).
“Instead, evidence must be likely to ‘produce a common answer.’” Id. (quoting Allen, 37
F.4d at 901).

       To support a conclusion that understaffing induced uncompensated work,
Plaintiffs must ultimately prove a link between a policy of understaffing and specific
working conditions such that there is a demonstrable causal link from those working
conditions to the performance of the claimed uncompensated work. Plaintiffs provided
no such evidence or even an explanation for how that will be demonstrated. In the
context of this case, for example, this Court has no difficulty imagining instances where
a nurse does additional, productive work, but where it is neither medically nor even
administratively necessary. Awarding overtime in such circumstances — i.e., based
solely on some broad, general finding about staffing shortages — would essentially
eliminate the government’s discretion regarding when to pay overtime (and to whom).
Employees cannot be permitted to unliterally decide when overtime should be paid by
working overtime whenever they want merely because they believe it is somehow
necessary. In other words, generalized evidence of understaffing is simply an insufficient
basis upon which to sustain a class action in this case. Each case and period of claimed
overtime will have to be examined individually, looking at the totality of the
circumstances of the working conditions that allegedly induced the putative overtime.

       Here is a thought experiment to illustrate the Court’s point. Let’s assume that, for
a given nursing unit, there are 10 hours of productive work to be completed in a single
day, but only one nurse is on staff working an eight-hour shift. The government has three
choices: (1) hire another nurse to complete the two additional hours of work; (2) pay the
staffed nurse overtime for two additional hours; or (3) accept that two hours of work will
not be completed. Now, if that additional two hours of work is non-essential (e.g.,


                                             34
paperwork that is not time-sensitive, tidying up) — or would merely be helpful to the
next nurse on duty — it is obvious to the Court that the lone nurse on staff cannot force
the government to pay overtime by voluntarily opting to perform the additional two
hours of work and then claiming that the work was induced. Even if the nurse admirably
is just trying to be productive and helpful, and there is work to be done, that does not
equate to inducement.

       On the other hand, if the additional two hours of work may be the difference
between life and death for a patient or if professional obligations were to require the
nurse to remain at his or her station — e.g., there is no nurse to take over the shift after
eight hours — such understaffing may well constitute inducement. That is particularly
true where the additional work is performed with the full knowledge of management.
But what the Court’s hypothetical demonstrates is that claims of induced overtime due
to understaffing involve a fact-specific, totality-of-the-circumstances inquiry. In other
words, generalized understaffing does not translate per se into a viable overtime claim for
any and all additional work performed by an employee. Neither understaffing nor
management knowledge — in isolation or combination — necessarily equates to
inducement of overtime work. Coyner, 2022 WL 4008086, at *5 (holding that “order or
approval by inducement” requires “more than ‘mere knowledge’ that an employee is
working overtime” and that “[a]n employer’s ‘tacit expectation’ . . . is similarly
insufficient”). In that regard, the undersigned agrees with Senior Judge Firestone that
this Court should not find commonality where liability does not “turn[] on . . . [a]
common factor” and where, as here, “[t]he proof related to [other liability] factors will
vary for each plaintiff.” Colonial Chevrolet Co., 2016 WL 11641741, at *5 (discussing
commonality and predominance together).

       The decision of the United States Court of Appeals for the Third Circuit in Ferreras
v. American Airlines, Inc., 946 F.3d 178, further illustrates why this Court rejects Plaintiffs’
motion here. In that case, employees of American Airlines alleged violations of “the New
Jersey Wage and Hour Law . . . because the airline’s timekeeping system defaults to
paying employees based on their work schedules, even if they work additional hours
outside of their shifts and in excess of 40 hours per week.” 946 F.3d at 180. The employees
brought their claims as a putative class action and moved for class certification. Id.
Although the district court determined that all of Rule 23’s class certification
requirements were met, the Third Circuit reversed, agreeing with the airline that the trial
court “did not conduct a rigorous analysis and that several of the requirements of Rule
23, including commonality and predominance, were not met.” Id. The appellate court
agreed that the case could not “proceed as a class action because determining when each
employee was actually working will necessarily require individualized inquiries.” Id.

        In so holding, the Third Circuit described how the facts in Ferreras did not support
a class action because commonality was not satisfied. In particular, the court of appeals
explained that “plaintiffs will still need to go through the process of proving that each


                                              35
individual employee worked overtime and is thus entitled to additional compensation,
regardless of any common evidence.” Ferreras, 946 F.3d at 185–86 (explaining that “[e]ven
if one of the [plaintiff] groups was affected by . . . [an overarching] policy, that would not
drive the resolution of the litigation on a classwide basis”). The same sort of problems
that plagued the class certification motion in Ferreras apply with equal, if not more, force
to Plaintiffs’ motion in this case because “whether each individual plaintiff was entitled
to overtime that they did not receive” is not subject to a “common answer[]” but rather
involves an “inquiry [that] mandates an individualized review of each particular class
member to determine if overtime is due.” Velasquez v. Digit. Page, Inc., 303 F.R.D. 435,
442–43 (E.D.N.Y. 2014); see also Horvath, 149 Fed. Cl. at 745–46 (“linking [pay] claims
together in a class action requires that the underpayment be based on grounds generally
applicable to all prospective class members”); Gross, 106 Fed. Cl. at 379 (holding that
whether a proposed class of agency employees had a “common” question about Sunday
premium pay depended on whether their entitlement to the pay could be proven by
reference to “generalized proof” of Sunday hours worked or only by individualized
inquiry into the Sunday-scheduling practices of each plaintiff’s region and the type of
Sunday work each plaintiff performed). 42

       Thus, Plaintiffs’ case here is fundamentally different from one involving claims
that turn, for example, on the proper classification of a specific group of employees as a
matter of law. Take a case where “Plaintiffs claim Defendants misclassified all survey
crew members as independent contractors during a three-year period.” Bradbury v.
Transglobal Servs., LLC, 2018 WL 3603078, at *4 (W.D. Tex. June 16, 2018). In such a case,
“[t]he questions addressed . . . are collective and not fundamentally personal — (1) the
type of work performed by survey crew members; (2) the hours worked and
compensation provided to survey crew members; and (3) Defendants’ classification of
the survey crew members as independent contractors.” Id. In other words, a class action
is appropriate where “[t]he fundamental inquiry is whether Plaintiffs show ‘some
identifiable facts or legal nexus [that] bind the claims so that hearing the cases together
promotes judicial efficiency.’” Id. (second alteration in original) (quoting McKnight v. D.



42 See also Custodio v. Frontera Produce Ltd., 2009 WL 10713875, at *3 (S.D. Tex. Dec. 29, 2009)
(“Commonality also does not exist. . . . Here, the question of whether [defendant] required an
employee to stay on-site ‘off the clock’ and effectively work without pay on any given occasion
is unique to each plaintiff.”); Black v. United States, 24 Cl. Ct. 471, 478 (1991) (“In this case, distinct
individual determinations must be made regarding the degree of disability, type of disability,
diagnosis by physicians and amount of compensation, if any, to be paid to each potential
claimant. Potential claimants would surely have been diagnosed at different time periods by
different physicians for different reasons. Thus, it is patently clear that the plaintiff’s averments
here lack the requisite and singular question of fact for class certification.”); Ray v. Motel 6
Operating, Ltd. P’ship, 1996 WL 938231, at *4 (D. Minn. Mar. 18, 1996) (“The evidence does not
indicate that all the Plaintiffs sustained injury from one unlawful [overtime] policy.”).


                                                    36
Hous., Inc., 756 F. Supp. 2d 794, 801 (S.D. Tex. 2010)). Here, in contrast, the claims are
“fundamentally personal,” id., and thus class certification is not warranted.

       Plaintiffs’ Second Amended Complaint itself provides yet further support for the
Court’s view that determining whether the VA induced nurses to work during meal
breaks is not a common question across the proposed class for which there is a common
evidentiary answer. Plaintiffs allege that “Defendant’s knowledge of the additional hours
worked by Plaintiffs . . . on a recurring and involuntary basis . . . and Defendant’s
expectation, requirement, and inducement to work those additional hours[,] constitute
Defendant’s order or approval for the additional hours worked.” Sec. Am. Compl. ¶ 253
(emphasis added).

        The fact that Plaintiffs feel the need to blend vastly different concepts — i.e., the
agency’s knowledge, expectation, and requirement — to support their overtime claims
reflects the conundrum Plaintiffs face and the flaw in their pending motion. As the settled
law makes clear, knowledge does not equate to an order or approval. Nor does the fact
that a plaintiff may have worked overtime on a recurring basis permit the Court to infer
inducement. Nor does a government manager’s expectation, standing alone, equate to
inducement, order, or approval. Rather, the critical words in the above-quoted allegation
are “involuntary” and “requirement.” Sec. Am. Compl. ¶ 253. The Court agrees that
“[i]nvoluntary” or “require[d]” overtime would answer the mail. But, as the Court
demonstrated above, staffing shortages alone — i.e., without further context and
explanation — cannot show that any particular alleged overtime work was
“involuntary,” “require[d],” or “induce[d].” Id. As in Dukes, this Court concludes that
“[a] similar failure of inference arises here.” Dukes, 564 U.S. at 356; see also In re Lincoln
Nat’l, 2022 WL 4091426, at *9 (concluding that even “[r]elevant common evidence does
not automatically generate a common answer”).

        Plaintiffs’ reply brief also demonstrates the class motion’s commonality
deficiencies. Plaintiffs assert that “[a]s alleged and proven, the VA engaged in a
[(1)] systemic failure to properly compensate class members [(2)] based on a hospital-
wide practice or policy that affects all of the putative class members.” Pl. Reply at 4–5.
Plaintiffs do not cite any record evidence for that bald assertion, but let’s break it down
anyhow. The first part of the assertion — that there has been a “systemic failure to
properly compensate class members” — is nothing more than a question-beginning
hypothesis that restates Plaintiffs’ overall claim that they are entitled to overtime pay.
The second part of the assertion — that there is a “hospital-wide practice or policy that
affects all of the putative class members” — begs the additional question: What is that
“hospital-wide practice or policy”? 43 Plaintiffs’ reply brief does not identify one by name
or substance.

43Notably, Plaintiffs themselves distinguish between the hospital’s alleged “policy and practice
of inducing work . . . and not providing adequate staffing and support.” Pl. Resp. at 5. There is


                                               37
        Now, perhaps Plaintiffs mean that “inducement through staffing levels”
constitutes a “practice or policy.” In that regard, this Court once again reiterates its
general agreement that hospital conditions may well be relevant to a particular
employee’s claim of inducement. But that premise does not lead inexorably to class
certification. For class certification purposes, the inducement question must be capable
of being addressed with a common answer. Dukes, 564 U.S. at 345. Indeed, Plaintiffs
agree that “the common question has to be capable of a common answer that would then
resolve the issue for the entire class.” Tr. 7:12–15. And while perhaps there are situations
where common answers (about inducement via staffing levels) are possible such that a
proposed class satisfies commonality, the evidence upon which Plaintiffs rely does not
support such a conclusion here. Cf. Smith v. United States, 156 Fed. Cl. 471, 483 (2021)
(rejecting plaintiff’s “mistaken[]” reliance “on cases certifying collective actions where
plaintiffs alleged that an employer’s explicit policies violated the FLSA” and rejecting
certification of collective action where an “individualized inquiry” was required).
Indeed, “inducement through staffing levels” is akin to the class certification argument,
rejected in Dukes, that Wal-Mart’s “‘strong corporate culture’ made it ‘vulnerable to
gender bias.’” In re Rail Freight Fuel Surcharge Antitrust Litig. — MDL No. 1869, 934 F.3d
619, 627 (D.C. Cir. 2019) (quoting Dukes, 564 U.S. at 354 (quotation marks omitted in
original)). As in Dukes, the evidence upon which Plaintiffs rely in this case is “insufficient
to prove that injury could be established on a class-wide basis[.]” Id.

        If Plaintiffs are referring to some other “practice or policy,” what is it? How did it
“affect[]” Plaintiffs or other potential class members? Plaintiffs do not answer those
questions. Instead, Plaintiffs argue that “[t]he [common] questions are subject to
common proof because it is the Northport facility’s policies and practices in inducing
such work that is the central question.” Pl. Reply at 5. But that is just more of the same
ipse dixit. Again, Plaintiffs cite no record evidence or explanation for the assertion that
this Court can answer the inducement question across the proposed class.

        In this case, there simply is no “evidence that defendant engaged in a common
course of conduct directed at all the plaintiffs” or that “there is a common unlawful policy
that that has injured the class as a whole.” 7A Wright § 1763.1. In any event, the mere
“allegation of a common policy . . . is insufficient to convert their case into a class action.”
Palazon v. Fla. Dep’t of Corr., 2006 WL 8433863, *2 (S.D. Fl. Aug. 18, 2006) (“Plaintiffs’
claims are simply too individual-specific to show a common cause of action.”). Nor is the
fact that Plaintiffs are “all . . . suing the same Defendants under the same legal theory”
sufficient to grant class certification. Id. at *3 (citing Kerr v. City of W. Palm Beach, 875 F.2d
1546, 1558 (11th Cir. 1989)); cf. Elizabeth M. v. Montenez, 458 F.3d 779, 787 (8th Cir. 2006)

no evidence, however, of any policy or practice and, again, “not providing adequate staffing and
support” does not equate, per se, to inducement. The fact that some individuals or groups of
nurses may have had a practice of working through unpaid breaks is, manifestly, not the same as
the agency or management imposing (or inducing) such a practice.


                                               38
(“The presence of a common legal theory does not establish typicality when proof of a
violation requires individualized inquiry.”).

        In sum, class actions exist primarily to allow for efficient and economical litigation,
Bright, 603 F.3d at 1285, 1288, but such benefits are achieved only if the claims are bound
together with core questions that are capable of a common answer, see Dukes, 564 U.S. at
349–50. While from a distance the claims of the proposed class in this case share general
similarities, they do not meet the rigorous analysis Dukes mandates. To the contrary, the
claims at issue raise a thicket of individualized questions that do not comport with a
proper class action pursuant to RCFC 23.44

           2. Predominance and Typicality

       For all of the above reasons, 45 this Court holds that Plaintiffs’ motion also fails the
“far more demanding” predominance requirement. Amchem Prods., 521 U.S. at 624; see
also Tyson Foods, Inc., 577 U.S. at 467 (quoting Comcast Corp., 569 U.S. at 34). “To
demonstrate predominance under Rule 23(b)(3), we must analyze ‘whether a prima facie
showing of liability can be proved by common evidence or whether this showing varies
from [class] member to [class] member.’” Webb v. Exxon Mobil Corp., 856 F.3d 1150, 1156–
57 (8th Cir. 2017) (alterations in original) (quoting Day v. Celadon Trucking Servs., Inc., 827
F.3d 817, 833 (8th Cir. 2016), and explaining that “individualized issues” of liability and
damages were “considerations, unique to each class member’s property, [that]
complicate[d] class-wide resolution” to the point that “[t]oo many individual issues
predominate over common ones”). At a minimum, Plaintiffs must demonstrate “the
substantiality of the ‘generalized proof’ required to resolve certain issues . . . or the logical
outgrowth of a challenge to a ‘system-wide failure.’” Lohmann, 154 Fed. Cl. at 370
(quoting Curry, 81 Fed. Cl. at 334).

       Here, the “seemingly common question of ‘is this employee due overtime?’”
would require a “detailed, highly individualized inquiry” that “would have to be
computed for each class member” in this case, as explained supra. Velasquez, 303 F.R.D.
at 442–43. Given that the nature of evidence in this case will necessarily vary across
Plaintiffs, “there are no common answers to common questions here” nor do they
predominate; accordingly, “the claims are not appropriate for class certification.” Id.

44 Plaintiffs agree that “there are going to be individual inquiries here” and that “[t]his is not a
situation where the Court can look at this and say . . . it’s yes or no and everyone is in or out.” Tr.
14:12–15; see also Tr. 14:12–25, 15:1–13, 18:5–25, 19:1–25, 20:1–18 (“[W]e envision a situation in
which . . . liability is determined by chunks.”). Plaintiffs concede that they have not sought any
subclass certifications pursuant to RCFC 23(c)(5). Tr. 15:10–23.
45The Court recognizes that its commonality analysis (i.e., whether a common question exists)
touched upon predominance (i.e., the balance between common and individual questions)
already.


                                                  39
(citing Enriquez v. Cherry Hill Mkt. Corp., 993 F. Supp. 2d 229, 235 (E.D.N.Y. 2013) (no
commonality and class certification denied for a class of supermarket workers whose
entitlement to overtime required an individualized examination of how much each
employee worked and was paid during a given week)). Indeed, Plaintiffs concede that
“[t]he common answer” they propose would relate to the question “was there a situation
in which induced overtime could exist.” Tr. 20:15–17 (emphasis added). But even if the
evidence shows that the proposed class would satisfy commonality and that working
conditions were such that “induced overtime could exist,” a conclusion on whether
induced overtime did exist for each nurse requires inquiry into individualized material
facts. In that scenario assuming there is a common question on working conditions, the
record does not suggest that resolving whether overtime could exist would predominate
over individual questions and “greatly simplify the litigation,” Parko, 739 F.3d at 1085.

       The Third Circuit’s Ferreras decision once again proves instructive. Distinguishing
that case’s uncompensated work claims from those that would support class certification,
the Third Circuit observed:

              The District Court cited Tyson Foods, Inc. v. Bouaphakeo, to
              support its conclusion that individualized variations should
              not defeat class certification. But that case is clearly
              distinguishable. In Tyson Foods, the class consisted of
              employees at a pork processing plant who were not
              compensated for the time spent donning and doffing the
              protective equipment they had to wear at work. The issue
              before the Supreme Court was whether representative
              evidence could be used to prove the amount of time spent
              donning and doffing, even though individual employees took
              different amounts of time to perform those tasks. There was,
              however, no dispute about what the activity was that Tyson
              and the employees were arguing over. It was the same for
              everyone — donning and doffing protective gear. The record
              evidence here, on the other hand, demonstrates that
              employees were not always working while clocked in and
              there was substantial variability in what they were doing,
              even if some of it could be called work. Accordingly, this case
              is unlike Tysons Foods, and the employees would need
              individualized, not representative, evidence to prove their
              case. Thus, predominance cannot be established.

Ferreras, 946 F.3d at 186–87 (3d Cir. 2019) (citations omitted) (discussing Tyson Foods, 577
U.S. 442).




                                            40
        Measuring damages here similarly presents an insurmountable obstacle to class
certification in this case. Comcast Corp., 569 U.S. at 34 (rejecting class proponents’
methodology for calculating classwide damages where the absence of such a
methodology meant “[q]uestions of individual damage calculations will inevitably
overwhelm questions common to the class”); see also Cole, 322 F.R.D. at 507. In Cole, the
district court denied class certification where the plaintiff did “not propose[] any method
for measuring . . . damages” such that “[a] trial within a trial would likely ensue for each
class member seeking actual damages so as to establish . . . the extent of [plaintiff’s] injury
as it relates to [defendant’s] liability.” Id. As in Cole, Plaintiffs here “do[] not need to
show that each [of their] damages are identical,” but they “must establish a means for
measuring damages on a classwide basis that is traceable to [defendant’s] conduct.” Id.
Plaintiffs have “failed to present any such method” here. Id. This Court recognizes that,
post-Comcast, a number of lower courts have limited Comcast to its facts, 46 but this Court
is convinced that where, as here, individualized damages questions would overwhelm
any possible common liability question, class certification should be denied. The
Supreme Court’s directive, in that regard, is unambiguous. See Comcast, 569 U.S. at 34
(explaining that the Court’s conclusion “turns on straightforward application of class-
certification principles” and not “substantive antitrust law”).

       This Court concludes that the putative class representatives’ claims are typical of
the broader putative class only in the most general sense that they involve overtime
claims based on alleged work performed during unpaid breaks. That level of generality,
however, is not sufficient to overcome Plaintiffs’ failure to demonstrate commonality and
predominance. 47

46See, e.g., In re Whirlpool, 722 F.3d at 861 (holding Comcast “has limited application” where
“determinations on liability and damages have been bifurcated” (citation omitted)); Giles v. St.
Charles Health Sys., Inc., 294 F.R.D. 585, 594 (D. Or. 2013) (“[N]othing in Comcast indicates that this
presumption [about damages’ measurement] is applicable to wage and hour claims under federal
and state law.”).
47 Typicality and adequacy requirements make little to no sense in an opt-in class action.
Elizabeth K. Spahn, Resurrecting the Spurious Class: Opting-in to the Age Discrimination in
Employment Act and the Equal Pay Act Through the Fair Labor Standards Act, 71 Geo. L. J. 119, 146
(1982) (“The major policy served by the typicality and adequacy of representation requirements
is to protect absent class members . . . . In [an opt-in] class action[], however, the concern with
protection of absent class members is not applicable because the only class members bound by
the judgment are present, having opted-in . . . . To tack on the adequacy . . . and typicality
requirements is simply redundant.”); id. at 149 (“Except for the common question of law or fact
criterion, which permits the court to determine whether a class action would promote judicial
efficiency, the requirements of [FRCP] 23(a) class actions should not apply to opt-in cases.”).
Regardless, as previously noted, this Court has no concern with the adequacy requirement as it
relates to class counsel’s qualifications or the risk of conflicts among proposed class members.
See supra subsection III.C.3 & note 31. This Court doubts very much whether adequacy concerns
make sense in an opt-in class action, where plaintiffs are only bound by the result if they elect to


                                                  41
       B. The Plaintiffs Have Not Met Their Burden to Demonstrate Numerosity or
          Superiority

        The Court, at the risk of repeating itself, notes once again what the numerosity and
superiority requirements demand. The numerosity requirement calls for this Court to
assess whether proceeding via “joinder is impracticable,” and the superiority
requirement directs the Court to assess whether a class action “is the fairest and most
efficient method of resolving the suit.” Common Ground Healthcare, 137 Fed. Cl. at 637; see
RCFC 23(a)(1), (b)(3). The two questions are related; each question requires the Court to
compare a class action approach with viable alternatives (i.e., is joinder impracticable,
and would class action be better than joinder or separate litigation). Even where a
theoretical group of plaintiffs can practicably use joinder to pursue litigation together,
such a proceeding may not be superior to a class action proceeding. In that regard, this
Court agrees with the United States Court of Appeals for the Seventh Circuit that what a
court ultimately must decide is whether a class action makes the most sense as a litigation
vehicle given the particular claims at issue:

              The purpose of class action litigation is to avoid repeated
              litigation of the same issue and to facilitate prosecution of
              claims that any one individual might not otherwise bring on
              her own. The [trial] court’s task . . . [is] to determine if the
              plaintiffs[] presented a scenario in which judicial efficiency
              would be served by allowing their claims to proceed en masse
              through the medium of a class action rather than through
              individual litigation.

Chicago Tchrs. Union, Loc. No. 1 v. Bd. of Educ. of City of Chicago, 797 F.3d 426, 433 (7th Cir.
2015) (acknowledging that “[o]ur analysis is not free-form, but rather has been carefully
scripted by [FRCP 23]”).

       The difficulty, from this Court’s perspective, is that usual numerosity and
superiority considerations seem to be almost completely inapposite in an opt-in class
action framework. That is because an opt-in class action itself “resembles permissive
joinder in that it requires affirmative action on the part of every potential plaintiff.”
Buchan v. United States, 27 Fed. Cl. 222, 223 (1992) (explaining that an opt-in class action
“allows each of the unnamed members of the class the opportunity to appear and include
themselves in the suit if each is willing to assume the risks of the suit”). Indeed, “‘opt-
out’ class actions” — available in district court pursuant to FRCP 23 — “superseded the
former ‘spurious’ class action [in 1966], so characterized because it generally functioned


enter the case. In other words, in an opt-in class action — by definition — there are no absent
parties with which a court need be concerned. The Court does not address these considerations
further.


                                              42
as a permissive joinder (‘opt-in’) device.” Amchem Prods., 521 U.S. at 615 (first citing 7A
Charles Alan Wright et al., Federal Practice and Procedure § 1753 (2d ed. 1986); and then
citing Advisory Committee Notes on FRCP 23, 1966 amendment). 48 Moreover,
permissive joinder itself requires some level of commonality. 49 In short, the comparisons
between permissive joinder and opt-in class actions are impossible to ignore. Even their
respective purposes appear to be largely the same. Swan v. Ray, 293 F.3d 1252, 1253 (11th
Cir. 2002) (per curiam) (explaining that the central purpose of Rule 20 [joinder] is “to
promote trial convenience and expedite the resolution of disputes, thereby eliminating
unnecessary lawsuits.” (quotation omitted)). The undersigned is not the first judge of
this Court to recognize this problem of applying numerosity and superiority to opt-in
class actions. As Judge Lettow noted, “[n]umerosity as a criterion is somewhat of an
anomaly for an opt-in class action” where “each participating member of the class must
act affirmatively to participate, which amounts to joinder in pragmatic terms.” Haggart
v. United States, 89 Fed. Cl. 523, 530 (2011).

      Given the similarities between permissive joinder and an opt-in class action, the
Court does not see how numerosity or superiority weigh in favor of either Plaintiffs or


48 Compare Kainz v. Anheuser-Busch, Inc., 194 F.2d 737, 743 (7th Cir. 1952) (“[I]nasmuch as [then-
operative] Rule 23(a)(3) [governing opt-in class actions] is, in its essence, a permissive joinder rule
rather than a rule defining a recognizable class, it is obvious that the two rules” — i.e., FRCP 20(a)
on joinder and FRCP 23(a)(3) — “are, as to the intents and purposes involved here, equivalents.
Everything we have said as to one applies with equal force to the other.”); Carroll v. Associated
Musicians of Greater N.Y., 206 F. Supp. 462, 469–70 (S.D.N.Y. 1962) (“The ‘spurious class suit’ is
merely a device for permissive joinder” and serves as “an invitation to the members of the
affected class to join in the action. If they do not so join they cannot be bound by the result.”
(quoting Mutation Mink Breeders Assn. v. Lou Nierenberg Corp., 23 F.R.D. 155, 162 (S.D.N.Y. 1959))),
aff’d, 316 F.2d 574 (2d Cir. 1963); with Scott v. Chipotle Mexican Grill, Inc., 954 F.3d 502, 519 (2d Cir.
2020) (“In 1966, Rule 23 was amended to resemble its modern form, including for the first time
Rule 23(a)’s requirements of commonality, typicality, numerosity, and adequacy, and Rule
23(b)(3)’s requirements of predominance and superiority. Along with these revisions, the drafters
also omitted the opt-in requirement contained in the former ‘spurious’ class action device and
replaced it with Rule 23(b)(3)’s opt-out requirement.” (citations omitted)), cert. dismissed, 142 S.
Ct. 639 (2021) (mem.).
49Lowery v. Ala. Power Co., 483 F.3d 1184, 1202 n.46 (11th Cir. 2007) (noting that the requirement
that “plaintiffs’ claims involve common questions of law or fact” is “shared by traditional class
actions” pursuant to FRCP 23 and “permissive joinder under [FRCP] 20(a)”); Lee v. Cook Cnty.,
635 F.3d 969, 971–72 (7th Cir. 2011) (noting that “[m]ultiple plaintiffs are free to join their claims
in a single suit when ‘any question of law or fact common to all plaintiffs will arise in the action’”
but that “[t]he common question need not predominate” because “that’s a requirement for class
actions, not for permissive joinder” (quoting FRCP 20(a)(1)(B))); see also United Mine Workers of
Am. v. Gibbs, 383 U.S. 715, 724 (1966) (“Under the Rules, the impulse is toward entertaining the
broadest possible scope of action consistent with fairness to the parties; joinder of claims, parties
and remedies is strongly encouraged.”).


                                                   43
the government, at least in this particular case. 50 Cf. Zachman v. Erwin, 186 F. Supp. 681,
689–90 (S.D. Tex. 1959) (“Actually, the court does not see what advantage plaintiffs seek
to gain by maintaining a class action under [the former, opt-in] Rule 23(a)(3), since a
judgment would only bind the original parties and intervenors and since, as will be
shown, there is no jurisdictional advantage to be gained.”). 51 Just as in a permissive
joinder case (known as a “spurious” class action under prior versions of the FRCP), each
plaintiff in this case — whether named, representative, or opt-in — will ultimately have
to demonstrate entitlement to a specific money judgment even if the class were certified.
Athas v. Day, 186 F. Supp. 385, 389 (D. Colo. 1960) (“[E]ach party to a spurious class action
must stand or fall on his own allegations and evidence in support thereof.”).

        Perhaps the Court might be inclined to assess both numerosity and superiority
differently if proceeding via class action would (a) create some efficiencies (e.g., in
discovery), 52 or (b) allow the pooling of claims that would otherwise be uneconomical to
litigate. But, to the extent that the point of a class action here would be simply to generate
a court-ordered notice to prospective plaintiffs, this Court’s view is that, in general, “Rule
23 should not be used as a device to enable client solicitation.” Escott v. BarChris Const.
Corp., 283 F. Supp. 643, 706 (S.D.N.Y. 1968) (internal quotation marks omitted) (quoting
Cherner v. Transitron Elec. Corp., 201 F. Supp. 934, 936 (D. Mass. 1962)); see also Flanigan v.
Am. Fin. Sys. of Ga., Inc., 72 F.R.D. 563, 563 (M.D. Ga. 1976) (“Rule 23 should not be used
as a device to enable client solicitation.” (internal citation and quotation marks omitted)).
“This is not the purpose of a class action, in which the representative parties litigate




50Although the government “do[es] not dispute that [P]laintiffs have met the numerosity . . .
requirement[],” Def. Resp. at 20 n.11, a proposed class merits certification “only if” it satisfies all
of Rule 23’s requirements, RCFC 23(a). See supra notes 15, 35, and accompanying text; see also
Dukes, 564 U.S. at 350. The Court agrees that the size of the putative class here generally satisfies
RCFC 23’s numerosity requirement — see Pl Mot. at 18 (arguing that “[g]enerally, more than 40
proposed class members satisfies the numerosity requirement”) — but the various numerical
thresholds courts have relied upon are not dispositive per se and only make sense in opt-out class
actions, where a certified class means the named or representative plaintiffs are able to avoid
difficulties associated with joining other parties. As explained, infra, opt-in class actions may still
encounter such difficulties.
51  But cf. Leist v. Shawano Cnty., 91 F.R.D. 64, 67 (E.D. Wis. 1981) (considering whether any
“individual class member has a financial stake likely to provide the incentive for individual
litigation”).
52 Cf. Kutzback v. LMS Intellibound, LLC, 2020 WL 1317345, at *9 (W.D. Tenn. Mar. 17, 2020)
(observing that, under the FLSA, “[s]ome federal courts have held that defendants can seek
individualized discovery as to each opt-in plaintiff, while other courts have limited discovery to
a representative sample” (footnotes omitted)).


                                                  44
common issues on behalf of . . . class members.” Maenner v. St. Paul Fire & Marine Ins.
Co., 127 F.R.D. 488, 491 (W.D. Mich. 1989). 53

       Here, Plaintiffs have not explained why “a class action would achieve economies
of time, effort, and expenses” or “promote uniformity.” Pl. Mot. at 27 (quoting Barnes, 68
Fed. Cl. at 499). Plaintiffs assert that “joinder of potentially several hundred class
members . . . under RCFC 23(a) is impractical,” and thus urge that “the superiority
analysis should be limited to a comparison between the benefits of individual litigation
versus those of a class action.” Pl. Mot. 28. Given the Court’s analysis above, it is easy to
understand why Plaintiffs seek to avoid a comparison to joinder — there is little
articulable difference between joinder and an opt-in class action (with the exception of
the court-ordered notice pursuant to RCFC 23(c)(2)). Moreover, in the same breath that
Plaintiffs urge this Court to find that the proposed class action is superior to other
methods of resolving the claims at issue, Plaintiffs acknowledge that there are already
“200 plus named Plaintiffs.” Id. 54 This fact undercuts the notion that joinder here is
impracticable; Plaintiffs and their counsel seem to have had no difficulty gathering
would-be litigants. See Bell, 123 Fed. Cl. at 407–08 (rejecting class certification where
“joinder is an available option” and where “[p]laintiffs declined to address . . . the
circumstance in which additional plaintiffs might join the existing action”).

       With respect to the pooling of uneconomic claims, a class action could provide
benefits that alternative approaches cannot. “Modern plaintiff class actions” — in
addition to “permitting litigation of a suit involving common questions when there are

53Cf. Robertson, 287 F. App’x at 363 (considering whether there is anything “to be gained from
invoking the notice requirements associated with [class actions that satisfy] Rule 23(b)(3), which
are designed to identify and notify class members who are unaware of the suit”).
54It is far from clear to this Court or the parties whether opt-in plaintiffs have the status of named
party plaintiffs or not (e.g., for discovery purposes). Tr 20:19–25, 21:1–16, 25:2–14, 55:16–25, 56:1–
17; McCoy v. Elkhart Prods. Corp., 2021 WL 5015625, at *1 n.1 (W.D. Ark. Oct. 28, 2021) (noting that
the FLSA, 29 U.S.C. § 216(b), “is clear that a similarly situated employee who opts in to a collective
action is joined as ‘a party plaintiff’” and that a “collective action is merely a more efficient
mechanism to effect permissive joinder of parties than requiring the complaint to be amended by
adding an employee’s name to the docket and their individual allegations to the complaint every
time an employee opts in”); but see Kutzback, 2020 WL 1317345, at *9 (“While it is true that Opt-In
Plaintiffs are ‘party plaintiffs’ as they affirmatively consented to opt into the class, Defendants are
incorrect in stating that all opt-in plaintiffs are subject to full discovery.” (citations omitted));
Fischer v. Fed. Express Corp., 42 F.4th 366, 376–77 (3d Cir. 2022) (explaining that the opt-out “Rule
23(a) [class action] explicitly contemplates the named plaintiff or defendant acting as a
‘representative part[y],’” FRCP 23(a), but observing that “[i]n contrast, an opt-in plaintiff under
[the FLSA] becomes a ‘party plaintiff’” (quoting 29 U.S.C. § 216(b)). By defining FLSA opt-in
plaintiffs as “party plaintiffs,” the statute indicates “opt-in plaintiffs should have the same status
in relation to the claims of the lawsuit as do the named plaintiffs.” Prickett v. DeKalb Cnty., 349
F.3d 1294, 1297 (11th Cir. 2003) (per curiam).


                                                  45
  too many plaintiffs for proper joinder” — “also may permit the plaintiffs to pool claims
  which would be uneconomical to litigate individually.” Phillips Petroleum Co., 472 U.S. at
  808–09 (“For example, this lawsuit involves claims averaging about $100 per plaintiff;
  most of the plaintiffs would have no realistic day in court if a class action were not
  available.”). The problem here is that Plaintiffs made no effort to argue that this
  consideration weighs in favor of granting their class certification motion. Pl. Reply at 7
  (acknowledging that “Plaintiffs did not address [this] one factor” but arguing that their
  omission “does not disprove superiority”). The Court will not make this argument for
  the Plaintiffs any more than it will make arguments for the government. WaveLink, Inc.
  v. United States, 154 Fed. Cl. 245, 289 (2021) (“[T]he Court will not make this argument for
  the government[.]”).

       In sum, this Court concludes that Plaintiffs have not carried their burden on
  numerosity or superiority, although neither factor clearly favors the government.

V.      NEXT STEPS

         For the government, this may well turn out to be a case of “be careful what you
  wish for” — the fact that the government prevails (for now 55) hardly makes this case’s
  management any easier. For example, the government must now decide whether to
  pursue a motion to sever some (or all) of the already named plaintiffs and/or to oppose
  the joinder of further plaintiffs. And that raises yet a further difficult question: whether
  proceeding with perhaps several dozen or hundreds of individual cases would make
  everyone’s work easier or harder. The way forward is by no means obvious to this Court.

        Accordingly, the parties shall meet-and-confer and submit a joint status report
  regarding how this case should proceed. In particular, the parties must provide a
  comprehensive case management plan, addressing:

            1. how the claims of Plaintiffs who already have joined this case will proceed,
               including whether the Court should utilize a bellwether-type approach; 56


  55     As noted below, Plaintiffs’ motion is denied without prejudice. See, e.g., Smith v. United States,
     156 Fed. Cl. 471, 476 (2021) (denying “Plaintiff’s request for nationwide conditional certification
     . . . without prejudice”); Crawley, 2021 WL 252838, at *11.
  56   In re Upstream Addicks & Barker, 157 Fed. Cl. at 194, 201–02 (discussing the parties’ “bellwether
     approach” in the context of a class action certification motion); 3rd Eye Surveillance, LLC v. United
     States, 155 Fed. Cl. 355, 362 (2021) (“The sprawling nature of this case and numerous prior
     discovery disputes previously led the court to limit discovery to eleven potential infringing
     systems that will serve as bellwethers for further proceedings.” (internal quotation marks
     omitted)); Ideker Farms, Inc. v. United States, 151 Fed. Cl. 560, 567 (2020) (discussing “bellwether”
     approach); Mississippi v. United States, 2020 WL 837939, at *2 (Fed. Cl. Feb. 20, 2020) (“[T]he parties
     are encouraged to consider the procedures employed to adjudicate similar complex, multi-


                                                       46
       2. how discovery on the merits will be conducted; 57
       3. whether, despite having denied Plaintiffs’ motion to certify a class, this Court
          nevertheless should facilitate the joinder of additional plaintiffs; 58 and
       4. a proposed schedule to resolve this case.


       Should the evidence ultimately show that class resolution may be possible for
particular groups of nurses, Plaintiffs may be granted leave to renew their motion for
class certification at a future date.

plaintiff takings cases such as Ideker Farms v. United States, No. 14-183, and In Re Addicks and Barker
(Texas) Flood-Control Reservoirs, No. 17-3000, including the bifurcation of the liability and damages
portions of the cases as well as the selection of representative (or ‘bellwether’) plaintiffs.”); Henry
Hous. Ltd. P’ship v. United States, 121 Fed. Cl. 537, 539 (2015) (explaining that “the court selected
four of the cases to serve as bellwether actions that might represent most of the factual variations
within the larger group, and which when resolved might provide a template for disposition of all
the cases”).
57In an opt-out class action, “[u]nlike a defendant in a normal civil suit, an absent class-action
plaintiff is not required to do anything.” Phillips Petroleum Co., 472 U.S. at 810. But, in an opt-in
class action, there are no absent plaintiffs. This implies, of course, that an opt-in class action
permits discovery from all plaintiffs who join the suit. Cf. McPhail v. First Command Fin. Plan.,
Inc., 251 F.R.D. 514, 517 (S.D. Cal. 2008) (explaining that “a defendant who propounds discovery
upon absent class members requires those members to take some affirmative action to remain in
the class, ‘effectively creating an ‘opt in’ requirement which is inconsistent with the ‘opt out’
provisions of Rule 23’” (quoting On the House Syndication, Inc. v. Fed. Express Corp., 203 F.R.D. 452,
456 (S.D. Cal. 2001))); Carrera v. Bayer Corp., 727 F.3d 300, 307 (3d Cir. 2013) (“A defendant in a
class action has a due process right to raise individual challenges and defenses to claims, and a
class action cannot be certified in a way that eviscerates this right or masks individual issues.”).
58 See RCFC 14(b); RCFC 16(b)(3); RCFC 16(c)(2)(L); RCFC 83(b); Hoffmann-La Roche Inc. v. Sperling,
493 U.S. 165, 170–74 (1989) (explaining that “[c]ourt authorization of notice serves the legitimate
goal of avoiding a multiplicity of duplicative suits” in the context of the Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 621 et seq., and cautioning that “[i]n exercising the
discretionary authority to oversee the notice-giving process, courts must be scrupulous to respect
judicial neutrality”); Doe No. 1 v. United States, 148 Fed. Cl. 437, 439–40 (2020) (discussing
Hoffmann-La Roche in the context of the FLSA and holding that “ a court-facilitated notice process
is both a permissible and effective means of providing plaintiffs with the ability to communicate
with prospective party-plaintiffs in order to assemble a proposed collective action”); cf. United
States v. Cook, 795 F.2d 987, 993 (Fed. Cir. 1986) (discussing trial court’s “ordering production of
names and addresses of potential class members to facilitate notifying them of a pending FLSA
action”); Valte v. United States, 155 Fed. Cl. 561, 573–74 (2021) (discussing Hoffmann-La Roche and
“good case management practices” pursuant to RCFC 83(b) and 16(b)); Swales v. KLLM Transp.
Servs., LLC, 985 F.3d 430, 443 (5th Cir. 2021) (“The bottom line is that the district court has broad,
litigation-management discretion here.”); In re EMC Corp., 677 F.3d 1351 (Fed. Cir. 2012)
(addressing joinder and severance pursuant to FRCP 20).


                                                  47
VI.   CONCLUSION

         For all of the above reasons, Plaintiffs’ motion to certify a class action is, hereby,
  DENIED, without prejudice. The parties shall file the joint status report ordered herein
  on or before November 21, 2022.

         IT IS SO ORDERED.

                                                    s/Matthew H. Solomson
                                                    Matthew H. Solomson
                                                    Judge




                                               48